



EXHIBIT 10.1






SECOND AMENDMENT TO
CREDIT AGREEMENT


Dated as of February 27, 2018


among


AEGION CORPORATION,
as the Borrower,


CERTAIN SUBSIDIARIES OF THE BORROWER,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,


U.S. BANK NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION,
and
COMPASS BANK
as Co-Syndication Agents,


and


THE OTHER LENDERS PARTY HERETO








MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
U.S BANK NATIONAL ASSOCATION,
PNC CAPITAL MARKETS, LLC
and
COMPASS BANK
as Joint Lead Arrangers and Joint Bookrunners






















Confidential Treatment Requested. Certain confidential information in this
agreement has been redacted in reliance upon a confidential treatment request
filed with the Securities and Exchange Commission (the “Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended. In this
agreement, we indicate redaction by use of the following symbol [***]. Such
confidential portions have been omitted and filed separately with the
Commission.





--------------------------------------------------------------------------------











SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of February 27, 2018 (this
“Amendment”) is entered into among Aegion Corporation, a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated as of October 30, 2015 (as amended by that First Amendment to
Credit Agreement dated as of November 30, 2017 and as further amended and
modified from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders further amend the Credit
Agreement as set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. The Credit Agreement is hereby amended as follows:


(a)    The following definition of “2017 Strategic Cash Restructuring Charges”
is hereby added to Section 1.01 of the Credit Agreement in the appropriate
alphabetical order to read as follows:


“2017 Strategic Cash Restructuring Charges” means the cash portion of pre-tax
charges relating to office closures, employee terminations, contract
settlements, relocation expenses and write-down/reserve of receivables and other
assets primarily incurred by the Borrower and its Subsidiaries in connection
with the restructuring of the Borrower and its Subsidiaries in fiscal year 2017
and 2018 but excluding, for the avoidance of doubt, non-cash charges for asset
write-downs or similar matters which are otherwise applicable and included in
clause (v) of the definition of Consolidated EBITDA.


(b)    The following definition of “Bayou Disposition” is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:


“Bayou Disposition” means the Disposition of: (1) all or substantially all of
the assets of The Bayou Companies, LLC, a Delaware limited liability company
(“TBC”); (2) all of the outstanding Equity Interests of TBC; (3) all or
substantially all of the assets of Bayou Wasco Insulation, LLC, a Delaware
limited liability company (“BWI”); and/or (4) 51% of the outstanding Equity
Interests of BWI, which represent all of the outstanding Equity Interests of BWI
owned directly or indirectly by the Borrower.


(c)    The following definition of “LIBOR Screen Rate” is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).







--------------------------------------------------------------------------------





(d)    The following definition of “LIBOR Successor Rate Conforming Changes” is
hereby added to Section 1.01 of the Credit Agreement in the appropriate
alphabetical order to read as follows:


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
commercially reasonable discretion of the Administrative Agent in consultation
with the Borrower, to reflect the adoption of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).
(e)    The following definition of “Second Amendment” is hereby added to Section
1.01 of the Credit Agreement in the appropriate alphabetical order to read as
follows:


“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of the Second Amendment Effective Date, among the Borrower, the
Guarantors, the Lenders party thereto and the Administrative Agent.


(f)    The following definition of “Second Amendment Effective Date” is hereby
added to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order to read as follows:


“Second Amendment Effective Date” means February 27, 2018.


(g)    The definition of “Administrative Agent Fee Letter” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:


“Administrative Agent Fee Letter” means the letter agreement, dated February 5,
2018 among the Borrower, Bank of America and MLPFS.


(h)    The penultimate sentence in the definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:


The Applicable Rate in effect from the Second Amendment Effective Date through
the first Business Day immediately following the date a Compliance Certificate
is required to be delivered pursuant to Section 7.02(a) for the fiscal quarter
ending March 31, 2018 shall be determined based upon Pricing Tier 4.


(i)    The definition of “Chicago Letters of Credit” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:


“Chicago Letters of Credit” means that certain Letter of Credit numbered 705264
issued by Bank of America in favor of the City of Chicago, as the beneficiary,
in an aggregate principal amount of $25,000 and that certain Letter of Credit
numbered 68110902 issued by Bank of America in favor of the City of Chicago, as
the beneficiary, in an aggregate principal amount of $10,000 and that certain
Letter of Credit numbered 68129450 issued by Bank of America in favor of the
City of Chicago, as the beneficiary, in an aggregate principal amount of $50,000
and any amendments to any and all of the foregoing and any other Letters of
Credit issued by Bank of America in favor of the City of Chicago, as the
beneficiary such that the aggregate amount of all such Letters of Credit shall
not exceed $350,000 at any time.







--------------------------------------------------------------------------------





(j)    The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis and without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for taxes based on income (including
federal, state, local, foreign, and withholding) for Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expense for
such period, (iv) non-cash stock based compensation expense for such period, (v)
non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (vi) to the extent recorded on or before December 31, 2016, the
2014 Strategic Restructuring Charges, (vii) any losses on sales of assets or
Equity Interests outside the ordinary course of business for such period, (viii)
to the extent incurred on or before December 31, 2018, transaction costs (not
including any costs that will be capitalized) in respect of closing the Second
Amendment and the Bayou Disposition (whether or not consummated) in an aggregate
amount not to exceed $10,000,000, (ix) transaction costs (not including any
costs that will be capitalized) incurred by the Borrower, any Loan Party or any
Person acquired in respect of any Permitted Acquisition in an aggregate amount
not to exceed $5,000,000 for any Permitted Acquisition and $25,000,000 after the
Second Amendment Effective Date, in each case, to the extent such costs are
incurred no later than twelve months following the consummation of such
Permitted Acquisition, and (x) to the extent recorded on or before September 30,
2018, the 2017 Strategic Cash Restructuring Charges in an aggregate amount not
to exceed $25,000,000, and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) all non-cash items increasing
Consolidated Net Income for such period (including but not limited to gains or
income items for reversal or reduction of Earn Out Obligations or similar
contingent consideration amounts), and (ii) any gains on sales of assets or
Equity Interests outside the ordinary course of business, all as determined in
accordance with GAAP and without duplication of any other income statement items
used in calculating Consolidated EBITDA on a Pro Forma Basis.


(k)    The definition of “Joint Fee Letter” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Joint Fee Letter” means the letter agreement, dated February 5, 2018 among the
Borrower, Bank of America, PNC Bank, National Association and the Joint Lead
Arrangers.


(l)    The definition of “Joint Lead Arrangers” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Joint Lead Arrangers” means MLPFS, U.S. Bank National Association, PNC Capital
Markets, LLC, and Compass Bank d/b/a BBVA Compass.


(m)    The definition of “Letter of Credit Sublimit” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $90,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
(n)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:


“Maturity Date” means February 27, 2023.







--------------------------------------------------------------------------------





(o)    The definition of “Permitted Sale Leaseback Transaction” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:
 
“Permitted Sale Leaseback Transaction” means any Sale and Leaseback Transaction
entered into by a Loan Party or any Subsidiary after the Second Amendment
Effective Date; provided, that (a) the aggregate value of all properties of the
Loan Parties and their Subsidiaries that are Disposed of pursuant to Permitted
Sale Leaseback Transactions shall not exceed $30,000,000 and (b) the
consideration paid in connection any Permitted Sale Leaseback Transaction shall
be cash or Cash Equivalents paid contemporaneous with consummation of such
Permitted Sale Leaseback Transaction and shall be in an amount not less than the
fair market value of the property Disposed of.


(p)    The definition of “Term Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate principal amount of the Term Loan
Commitments of all of the Lenders as in effect on the Second Amendment Effective
Date is THREE HUNDRED EIGHT MILLION, FOUR HUNDRED THIRTY-SEVEN THOUSAND, FIVE
HUNDRED DOLLARS ($308,437,500).


(q)    The definition of “Treasury Management Agreement” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services (including,
without limitation, letters of credit and bank guaranties issued in connection
with trade transactions) and other cash management services.


(r)    Section 2.01(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan”) to
the Borrower in Dollars on the Second Amendment Effective Date in an aggregate
amount not to exceed such Lender's Term Loan Commitment. The Lenders shall make
the Term Loan to the Borrower by (i) advancing additional borrowings on the
Second Amendment Effective Date and/or (ii) continuing portions of the Term Loan
outstanding immediately prior to the Second Amendment Effective Date. Amounts
repaid or prepaid on the Term Loan may not be reborrowed. The Term Loan may
consist of Base Rate Loans or Eurocurrency Rate Loans or a combination thereof,
as further provided herein, provided, however, all Borrowings made on the
Closing Date shall be made as Base Rate Loans.


(s)    Sections 2.03(a)(ii)(A) and 2.03(a)(ii)(B) of the Credit Agreement are
hereby amended to read as follows:


(A)     subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension (other than the Chicago Letters of Credit), unless the
Required Lenders have approved such expiry date; provided, however, that up to
$20,000,000 of Letters of Credit may be issued with expiry dates longer than
twelve months after the date of issuance or last extension, but not later than
twelve months after the Letter of Credit Expiration Date, subject to the
Borrower’s compliance with Section 2.14; or





--------------------------------------------------------------------------------







(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date (other than the Chicago Letters of Credit),
unless all the Lenders have approved such expiry date; provided, however, that
up to $20,000,000 of Letters of Credit may be issued with expiry dates not later
than twelve months after the Letter of Credit Expiration Date, subject to the
Borrower’s compliance with Section 2.14.


(t)    The last sentence in Section 2.03(b)(iii) of the Credit Agreement is
hereby amended to read as follows:


Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (other than the Chicago Letters of Credit
and up to $20,000,000 of Letters of Credit which may be extended to an expiry
date not later than twelve months after the Letter of Credit Expiration Date);
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.


(u)    Section 2.05(b)(vi)(B) of the Credit Agreement is hereby amended to read
as follows:


(B)    with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii), (iv), and (v) first to the Term Loan (to the remaining principal
amortization payments of the Term Loan in inverse order of maturity), then
(after the Term Loan has been paid in full) to the Revolving Loans and then
(after all Revolving Loans have been repaid), if a Default then exists, to Cash
Collateralize L/C Obligations (without a corresponding permanent reduction in
the Aggregate Revolving Commitments). Notwithstanding the foregoing, the Net
Cash Proceeds of the Bayou Disposition shall be applied to the prepayment of the
Revolving Loans (it being understood that the Net Cash Proceeds in excess of the
outstanding amount of Revolving Loans may be retained by the Borrower), with a
simultaneous permanent reduction of the Aggregate Revolving Commitments of
$25,000,000.


(v)    Section 2.06(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Mandatory Reductions. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit
exceeds the Aggregate Revolving Commitments at such time, the Letter of Credit
Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess. In
addition, upon the consummation of the Bayou Disposition and any prepayment of
the Revolving Loans in accordance with Section 2.05(b)(vi)(B), the Aggregate
Revolving Commitments shall be permanently and automatically reduced by
$25,000,000.


(w)    Section 2.07(c) of the Credit Agreement is hereby amended in its entirety
to read as follows:


(c)    Term Loan. The Borrower shall repay the outstanding principal amount of
the Term Loan (excluding Incremental Term Loans) in installments on the dates
and in the amounts set forth in the table below (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 9.02:







--------------------------------------------------------------------------------





Payment Dates
Principal Amortization Payment
March 31, 2018
$6,562,500.00
June 30, 2018
$6,562,500.00
September 30, 2018
$6,562,500.00
December 31, 2018
$6,562,500.00
March 31, 2019
$6,562,500.00
June 30, 2019
$6,562,500.00
September 30, 2019
$6,562,500.00
December 31, 2019
$8,750,000.00
March 31, 2020
$8,750,000.00
June 30, 2020
$8,750,000.00
September 30, 2020
$8,750,000.00
December 31, 2020
$5,783,203.12
March 31, 2021
$5,783,203.12
June 30, 2021
$5,783,203.13
September 30, 2021
$5,783,203.13
December 31, 2021
$7,710,937.50
March 31, 2022
$7,710,937.50
June 30, 2022
$7,710,937.50
September 30, 2022
$7,710,937.50
December 31, 2022
$7,710,937.50
Maturity Date
Outstanding Principal Balance of Term Loan



(x)    A new Section 2.07(d) is hereby added to the Credit Agreement to read as
follows:


(d)    Incremental Term Loans. The Borrower shall repay the outstanding
principal amount of the Incremental Term Loans in installments on the dates and
in the amounts set forth in the table below (as such installments may hereafter
be adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 9.02:







--------------------------------------------------------------------------------





Payment Dates
Principal Amortization Payment (% of the amount of Incremental Term Loans)
March 31, 2018
1.25%
June 30, 2018
1.25%
September 30, 2018
1.25%
December 31, 2018
1.25%
March 31, 2019
1.25%
June 30, 2019
1.25%
September 30, 2019
1.25%
December 31, 2019
1.25%
March 31, 2020
1.875%
June 30, 2020
1.875%
September 30, 2020
1.875%
December 31, 2020
1.875%
March 31, 2021
1.875%
June 30, 2021
1.875%
September 30, 2021
1.875%
December 31, 2021
1.875%
March 31, 2022
2.5%
June 30, 2022
2.5%
September 30, 2022
2.5%
December 31, 2022
2.5%
Maturity Date
Outstanding Principal Balance of Term Loan



(y)    Section 2.09(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Fee Letters. The Borrower shall pay to the Administrative Agent and the
Joint Lead Arrangers for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.


(z)    The section labeled as “3.07    Survival” in the Credit Agreement shall
now be Section 3.08 and the following Section 3.07 shall be added to the Credit
Agreement in appropriate numerical order:


3.07    Successor LIBOR.


Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:


(i)    adequate and reasonable means do not exist for ascertaining LIBOR for the
applicable currency for any requested Interest Period because the LIBOR Screen
Rate for the applicable currency is not available or published on a current
basis and such circumstances are unlikely to be temporary; or







--------------------------------------------------------------------------------





(ii)    the administrator of the LIBOR Screen Rate for the applicable currency
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR for
the applicable currency or the LIBOR Screen Rate for the applicable currency
shall no longer be made available, or used for determining the interest rate of
loans denominated in the applicable currency (such specific date, the “Scheduled
Unavailability Date”), or


(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for the applicable currency,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Loan Parties may amend this Agreement to replace
LIBOR for the applicable currency with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities denominated in the applicable currency
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment (a “LIBOR Successor Amendment”), shall become effective at
5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed LIBOR Successor Amendment to all Lenders
and the Loan Parties unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such LIBOR Successor Amendment (in which case,
the Administrative Agent and the Borrower may propose an alternative LIBOR
Successor Amendment).


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) if
the applicable currency is US dollars, then the Eurocurrency Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, the applicable Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in the
applicable currency (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


(aa)    The last sentence in Section 6.10 of the Credit Agreement is hereby
amended to read as follows:


The insurance coverage of the Loan Parties as in effect on the Second Amendment
Effective Date is outlined as to carrier, policy number, expiration date, type,
amount and deductibles on Schedule 6.10.


(bb)    Section 6.13 of the Credit Agreement is hereby amended to read as
follows:


6.13    Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the Second
Amendment Effective Date of each Subsidiary of any Loan Party, together with (i)
jurisdiction of formation, (ii) number of shares or percentage of each class of
Equity Interests outstanding, (iii) number or percentage of outstanding shares
of each class owned (directly or indirectly) by any Loan Party or any Subsidiary





--------------------------------------------------------------------------------





and (iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary of any Loan Party
is validly issued, fully paid and non-assessable.


(cc)    The second sentence in Section 6.17 of the Credit Agreement is hereby
amended to read as follows:


Set forth on Schedule 6.17 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Second Amendment
Effective Date that are reasonably necessary for the operation of its respective
business.


    (dd)    Section 6.22 of the Credit Agreement is hereby amended to read as
follows:


6.22    Business Locations.


Set forth on Schedule 6.22(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Second
Amendment Effective Date. Set forth on Schedule 6.22(b) is the tax payer
identification number and organizational identification number of each Loan
Party as of the Second Amendment Effective Date. The exact legal name and state
of organization of (a) the Borrower is as set forth on the signature pages to
the Second Amendment and (b) each Guarantor is (i) as set forth on the signature
pages to the Second Amendment or (ii) as set forth on the signature pages to the
Joinder Agreement pursuant to which such Guarantor became a party hereto. Except
as set forth on Schedule 6.22(c), no Loan Party has during the five years
preceding the Second Amendment Effective Date (i) changed its legal name, (ii)
changed its state of formation, or (iii) been party to a merger, consolidation
or other change in structure.


(ee)    The following sentence is hereby added to the end of Section 7.12 of the
Credit Agreement to read as follows:


Notwithstanding anything to the contrary contained herein, neither Ocean City
Research Corp., a New Jersey corporation, nor DEH Services, LLC, a Louisiana
limited liability company, shall be required to be a Guarantor unless such
Subsidiary ceases to be an inactive Subsidiary.


(ff)    Clause (i) of Section 7.02(i) of the Credit Agreement is hereby amended
to read as follows:


(i) listing (A) all applications filed with the United States Copyright Office
or the United States Patent and Trademark Office by any Loan Party, if any, for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) made since the date of the prior certificate, (B) all issuances of
registrations or letters on existing applications by any Loan Party for
Copyrights, Patents and Trademarks (each such term as defined in the Security
Agreement) registered with the United States Copyright Office or the United
States Patent and Trademark Office and received since the date of the prior
certificate, and (C) all Trademark Licenses, Copyright Licenses and Patent
Licenses (each such term as defined in the Security Agreement) relating to
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) registered with the United States Copyright Office or the United
States Patent and Trademark Office entered into by any Loan Party since the date
of the prior certificate, and


(gg)    Section 8.02(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Investments existing as of the Second Amendment Effective Date and set
forth in Schedule 8.02;


(hh)    Section 8.02(h) of the Credit Agreement is hereby amended to read as
follows:





--------------------------------------------------------------------------------







(h)    Investments made after the Second Amendment Effective Date in joint
ventures (regardless of the form of the entity involved) and Foreign
Subsidiaries, including the initial formation, capitalization or acquisition of
a Foreign Subsidiary, in an aggregate amount not to exceed $50,000,000 at any
time outstanding;
        
(ii)    Section 8.03(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Indebtedness of the Borrower and its Subsidiaries existing on the Second
Amendment Effective Date and set forth in Schedule 8.03;


(jj)    Section 8.05 of the Credit Agreement is hereby amended to read as
follows:


8.05    Dispositions.


Make any Disposition except for (a) Permitted Sale Leaseback Transactions, and
(b) other Dispositions so long as (i) at least seventy five percent (75%) of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneous with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of, (ii)
such transaction does not involve a sale or other disposition of receivables
other than (A) receivables owned by a Subsidiary that is not a Loan Party and
sold or otherwise transferred in connection with a factoring arrangement or
international trade credit insurance, or (B) receivables owned by or
attributable to other property concurrently being disposed of in a transaction
otherwise permitted under this Section 8.05, and (iii) the aggregate net book
value of all of the assets Disposed of by the Borrower and its Subsidiaries in
all such transactions (A) occurring during any fiscal year shall not exceed
$30,000,000 and (B) occurring during the term of this Agreement commencing on
the Second Amendment Effective Date shall not exceed $65,000,000; provided, that
this clause (b)(iii) shall not apply to the Bayou Disposition so long as (1) the
Bayou Disposition occurs on or before December 31, 2018, (2) the terms of the
Bayou Disposition shall be reasonably satisfactory to the Administrative Agent,
(3) no Default shall exist or result from the Bayou Disposition, (4) the
Administrative Agent shall have received a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to the Bayou Disposition on a Pro Forma
Basis, the Loan Parties would be in compliance with the financial covenants set
forth in Section 8.11, and (5) the Net Cash Proceeds shall be used to prepay the
Loans as provided in Section 2.05(b)(vi)(B).


(kk)    Section 8.06(d) of the Credit Agreement is hereby amended to read as
follows:


(d)    the Borrower shall be permitted to make additional Restricted Payments so
long as (i) no Default or Event of Default exists immediately prior to and after
giving effect to such Restricted Payment and (ii) the Consolidated Leverage
Ratio (calculated on a Pro Forma Basis after giving effect to such Restricted
Payment) is less than 2.50 to 1.0; provided that if the Consolidated Leverage
Ratio is greater than or equal to 2.50 to 1.0, then the Borrower shall only be
permitted to make additional Restricted Payments in an aggregate amount not to
exceed (A) $30,000,000 for fiscal year 2018 and (B) $40,000,000 in any fiscal
year thereafter.


(ll)    Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than (i) 3.75 to 1.0
as of the end of any fiscal quarter ending during the period from December 31,
2017 to and including June 30, 2018, (ii) 3.50 to 1.0 as of the end of any
fiscal quarter ending during the period from September 30, 2018 to and including
December 31, 2018, (iii) 3.25 to 1.0 as of the end of any fiscal quarter ending
during the period from March 31, 2019 to and including December 31, 2019 and
(iii) 3.00 to 1.0 as of the end of any fiscal quarter ending thereafter;
provided, that, (A) during a Material Acquisition Period, the applicable





--------------------------------------------------------------------------------





Consolidated Leverage Ratio permitted above shall increase by 0.25 (the
“Material Acquisition Temporary Increase”), (B) no more than one Material
Acquisition Temporary Increase shall be in effect at any time (it being
understood that following a Material Acquisition Period, the Consolidated
Leverage Ratio permitted shall revert to the ratio set forth above (without any
such increase)), and (C) there shall be no more than two (2) Material
Acquisition Temporary Increases after the Second Amendment Effective Date.


(mm)    Section 8.11(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than (i) 1.15 to 1.0 as of the end of any fiscal quarter ending during the
period from December 31, 2017 to and including September 30, 2018 and (ii) 1.25
to 1.0 as of the end of any fiscal quarter ending thereafter.


(nn)    Schedules 2.01, 6.10, 6.13, 6.17, 6.22(a), 6.22(b), 6.22(c), 8.02, 8.03
and 8.05 to the Credit Agreement are hereby deleted in their entirety and
replaced with Schedules 2.01, 6.10, 6.13, 6.17, 6.22(a), 6.22(b), 6.22(c), 8.02,
8.03 and 8.05 attached hereto.


(oo)    Exhibit F to the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit F attached hereto.


2.    Release.


(a)The Borrower hereby represents and warrants that as of the Second Amendment
Effective Date, Ocean City Research Corp., a New Jersey corporation (“Ocean
City”) is an inactive Subsidiary. The Required Lenders hereby authorize the
Administrative Agent to (i) release Ocean City, as a Guarantor under the Credit
Agreement and (ii) release any Liens granted by Ocean City on its property (such
collateral, the “Released Collateral”) in favor of the Administrative Agent
pursuant to the Credit Agreement, in each case, on the Second Amendment
Effective Date.


(b)Upon the Second Amendment Effective Date, the Administrative Agent, on behalf
of itself and the Lenders and in accordance with the foregoing clause (a),
hereby (i) releases Ocean City as a Guarantor under the Credit Agreement, (ii)
releases the Liens in favor of the Administrative Agent in or on the Released
Collateral arising or created under the Loan Documents, and (iii) agrees to
execute and deliver to the Borrower, at the sole expense of the Borrower, all
documents or instruments reasonably requested by the Borrower in connection
therewith.


(c)The Borrower hereby acknowledges that the releases in clause (b) above are
being made without recourse to, or any representation or warranty by, the
Administrative Agent.


3.    Conditions Precedent. This Amendment shall be effective as of the date
hereof upon satisfaction of the conditions set forth below; provided that,
notwithstanding anything to the contrary contained herein, the amendments set
forth in Sections 1(a), 1(b), 1(j), 1(ll), 1(mm) and 1(oo) shall be deemed to be
effective as of December 31, 2017 upon satisfaction of the conditions set forth
below:


(a)    Loan Documents. Receipt by the Administrative Agent of counterparts of
this Amendment executed by the Borrower, the Guarantors, the Lenders and the
Administrative Agent.


(b)    Exiting Lender Consent. Receipt by the Administrative Agent of exiting
lender consent duly executed by National Bank of Kuwait SAK, Grand Cayman Branch
and Wells Fargo Bank, National Association.


(c)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of US legal counsel to the Borrower and Guarantors, UK legal counsel to
the Administrative Agent, and Cypriot legal





--------------------------------------------------------------------------------





counsel to the Administrative Agent, addressed to the Administrative Agent and
each Lender, dated as of the Second Amendment Effective Date, and in form and
substance satisfactory to the Administrative Agent.


(d)    No Material Adverse Change. There shall not have occurred, since December
31, 2016 any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect on
the Borrower and its Subsidiaries, taken as a whole.


(e)    Organization Documents, Resolutions, Etc.


(i)    Loan Parties (other than UK Loan Parties and the Cypriot Loan Party).
Receipt by the Administrative Agent of the following, in form and substance
satisfactory to the Administrative Agent and its legal counsel:


(A)    certificates of Responsible Officers of each Loan Party certifying that
the Organization Documents of each Loan Party delivered to the Administrative
Agent on the Closing Date have not been amended, supplemented or otherwise
modified and remain in full force and effect as of the Second Amendment
Effective Date, or if such Organization Documents have been amended,
supplemented or otherwise modified, attaching copies of the Organization
Documents of each Loan Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Second Amendment Effective Date;


(B)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment; and


(C)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.


(ii)    UK Loan Parties.    Receipt by the Administrative Agent of the
following, in form and substance satisfactory to the Administrative Agent:


(A)     copies of the Articles of Association, the Certificate of Incorporation
and, if relevant, any Certificates of Change of Name of each UK Loan Party, or,
a certificate of a Responsible Officer of each UK Loan Party certifying that the
Organization Documents of each UK Loan Party delivered to the Administrative
Agent on the Closing Date have not been amended, supplemented or otherwise
modified and remain in full force and effect as of the Second Amendment
Effective Date;


(B)     a copy of a resolution of the board of directors of each UK Loan Party:
(1) approving the terms of, and the transactions contemplated by, this Amendment
and resolving that it execute, deliver and perform, this Amendment; (2)
authorizing a specified person or persons to execute this Amendment; and (3)
authorizing a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Amendment;


(C)     a copy of a resolution signed by all the holders of the issued shares in
each UK Loan Party, approving the terms of, and the transactions contemplated
by, this Amendment;







--------------------------------------------------------------------------------





(D)     a certificate of each UK Loan Party, signed by a Responsible Officer of
such UK Loan Party: (1) certifying that each copy document relating to it
specified in paragraphs (A) - (C) of this Section 2(d)(ii) to be true and
correct and in full force and effect as of the Second Amendment Effective Date;
(2) certifying that borrowing or guaranteeing or securing, as appropriate, the
Loan would not cause any borrowing, guarantee, security or similar limit binding
on it to be exceeded; and (3) providing a specimen of the signature of each
person authorized by the resolution referred to in paragraph (B) above; and


(E)     a copy of any other authorization or other document, opinion or
assurance which the Administrative Agent considers to be necessary or desirable
in connection with the entry into and performance of the transactions
contemplated by this Amendment or for the validity and enforceability of any
Loan Document.


(iii)    Receipt by the Administrative Agent of the following in respect of the
Cypriot Loan Party, in form and substance satisfactory to the Administrative
Agent:


(A)    a certified true copy of its memorandum and articles of association;


(B)    copies of the certificates of:


(1)     incorporation;
(2)    registered office;
(3)    directors and secretary;
(4)    shareholders;
(5)    good standing;
(6)    no winding-up; and
(7)    if relevant, change of name of the Cypriot Loan Party


or, other than with respect to items (5) and (6), a certificate of a Responsible
Officer of the Cypriot Loan Party certifying that the Organization Documents of
the Cypriot Loan Party delivered to the Administrative Agent on the First
Amendment Effective Date have not been amended, supplemented or otherwise
modified and remain in full force and effect as of the Second Amendment
Effective Date;


(C)     a copy of a written resolution or minutes of the meeting of the board of
directors:


(1)     approving the terms of, and the transactions contemplated by, this
Amendment and resolving that it execute, deliver and perform, this Amendment;


(2)     authorising a specified person or persons to execute, this Amendment;
and


(3)     authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Amendment;


(D)    a copy of a written resolution or minutes of the meeting of all the
holders of the issued shares in the Cypriot Loan Party (if necessary), approving
the terms of, and the transactions contemplated by, this Amendment; 


(E)     if the person authorised in paragraph (C)(2) above is not a director of
the Cypriot Loan Party, a copy of the power of attorney issued to such person
and a copy of the board resolution of the Cypriot Loan Party approving the issue
of such power of attorney;





--------------------------------------------------------------------------------







(F)    a certified true copy of its corporate register, including its register
of members, register of directors and secretary and register of mortgages and
charges;


(G)    a certificate of the Cypriot Loan Party, signed by a director of the
Cypriot Loan Party:


(1)    certifying that each copy document relating to it specified in paragraphs
(i) - (vi) of this Section 2(d)(iii) to be true and correct and in full force
and effect as of the Second Amendment Effective Date;


(2)    certifying that guaranteeing or securing, as appropriate, the Loan would
not cause any borrowing, guarantee, security or similar limit binding on it to
be exceeded; and


(3)    providing a specimen of the signature of each person authorised by the
resolution referred to in paragraph (iii) above;


(H)    an original incumbency certificate, signed by the secretary of the
Cypriot Loan Party, in the form approved by the Administrative Agent; and


(I)     a copy of any other authorisation or other document, opinion or
assurance which the Administrative Agent considers to be necessary or desirable
in connection with the entry into and performance of the transactions
contemplated by this Amendment.


(f)    Legal Fees. Payment by the Loan Parties of the reasonable out-of-pocket
costs and expenses of the Administrative Agent, including without limitation,
the reasonable fees and expenses of Moore & Van Allen PLLC.


4.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Amendment is a
Loan Document.


(b)    Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents. Each Loan Party confirms that,
after giving effect to this Amendment, the security interests in the Collateral
created pursuant to the Collateral Documents (i) remain in full force and
effect, and (ii) continue to secure all Obligations.


(c)    The Borrower and the Guarantors hereby represent and warrant as follows:


(i)    Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(ii)    This Amendment has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, examinership, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).







--------------------------------------------------------------------------------





(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.


(d)    The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (or if such representation and warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) as of the date hereof with the same effect as if made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.


(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.






BORROWER:            AEGION CORPORATION,
a Delaware corporation


By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Interim Chief Financial Officer,

General Counsel and Secretary


GUARANTORS:        INSITUFORM TECHNOLOGIES USA, LLC,    
a Delaware limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

INA ACQUISITION CORP.,
a Delaware corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
President, Chief Administrative Officer and Secretary

AEGION INTERNATIONAL SERVICES, INC.
(f/k/a ITI INTERNATIONAL SERVICES, INC.),
a Delaware corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
President, Chief Administrative Officer and Secretary

MANUFACTURED TECHNOLOGIES CORPORATION,
a Mississippi corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary






--------------------------------------------------------------------------------







THE BAYOU COMPANIES, LLC,
a Delaware limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary



AEGION COATING SERVICES, LLC
(f/k/a Commercial Coating Services International, LLC),
a Texas limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

INFRASTRUCTURE GROUP HOLDINGS, LLC,
a Delaware limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
President, Chief Administrative Officer and Secretary

FIBRWRAP CONSTRUCTION SERVICES, INC.,
a Delaware corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

FIBRWRAP CONSTRUCTION SERVICES USA, INC.,
a Delaware corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

FYFE CO. LLC,
a Delaware limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary






--------------------------------------------------------------------------------







UNITED PIPELINE SYSTEMS INTERNATIONAL, INC.,
a Delaware corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

UNITED PIPELINE MIDDLE EAST, INC.,
a Delaware corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

AEGION HOLDING COMPANY, LLC,
a Delaware limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
President, Chief Administrative Officer and Secretary

corrpro companies, INC.,
an Ohio corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

Corrpro companies International, inc.
a Nevada corporation


By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary



CORRPRO CANADA HOLDINGS, INC.,
a Delaware corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
President, Chief Administrative Officer and Secretary






--------------------------------------------------------------------------------







CORRPRO HOLDINGS, LLC,
a Delaware limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
President, Chief Administrative Officer and Secretary

INSITUFORM TECHNOLOGIES, LLC,
a Delaware limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

UNITED PIPELINE SYSTEMS, INC.,
a Nevada corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

BRINDERSON, L.P.,
a California limited partnership
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

BRINDERSON CONSTRUCTORS INC.,
a California corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary






--------------------------------------------------------------------------------







GENERAL ENERGY SERVICES,
a California corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
President, Chief Administrative Officer and Secretary

AEGION ENERGY SERVICES, INC.,
a Delaware corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

BRINDERSON SERVICES, LLC,
a Delaware limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
President, Chief Administrative Officer and Secretary

INSITUFORM NETHERLANDS HOLDINGS, LLC,
a Delaware limited liability company
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
President, Chief Administrative Officer and Secretary

AEGION REHABILITATION SERVICES LIMITED,
a company incorporated in England and Wales
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Director

CORRPRO COMPANIES ENGINEERING LTD.,
a company incorporated in England and Wales
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Director






--------------------------------------------------------------------------------







SCHULTZ INDUSTRIAL SERVICES, INC.
(f/k/a Schultz Mechanical Contractors, Inc.),
a California corporation
By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary

UNDERGROUND SOLUTIONS, INC.,
a Delaware corporation


By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary



UNDERGROUND SOLUTIONS TECHNOLOGIES GROUP, INC.,
a Pennsylvania corporation


By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary



ALLSAFE SERVICES, INC.,
a Delaware corporation


By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Executive Vice President, Chief Administrative Officer and Secretary



AEGION CYPRUS LIMITED,
a Cyprus private company limited by shares




By: /s/ David F. Morris            
Name:
David F. Morris

Title:
Director






--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Felicia Brinson            
Name:
Felicia Brinson

Title:
Assistant Vice President








--------------------------------------------------------------------------------













LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer


By: /s/ Eric A. Escagne            
Name:
Eric A. Escagne

Title:
Senior Vice President



U.S. BANK NATIONAL ASSOCIATION,
as a Lender and L/C Issuer


By: /s/ Justin Hastings            
Name:
Justin Hastings

Title:
Vice President



PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Mark Concannon        
Name:
Mark Concannon

Title:
Senior Vice President



COMPASS BANK,
as a Lender


By: /s/ Jay S. Tweed            
Name:
Jay S. Tweed

Title:
SVP



JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Lender and L/C Issuer


By: /s/ Helen D. Davis            
Name:
Helen D. Davis

Title:
Executive Director



FIFTHE THIRD BANK,
as a Lender


By: /s/ Lafayette Ford            
Name:
Lafayette Ford

Title:
Director, SVP






--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY,
as a Lender


By: /s/ John P. Malloy            
Name:
John P. Malloy

Title:
Senior Vice President



BMO Harris Bank, n.a.,
as a Lender


By: /s/ Michael Gift            
Name:
Michael Gift

Title:
Director










--------------------------------------------------------------------------------





SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Revolving Commitment
Applicable Percentage of Revolving Commitment
Term Loan Commitment
Applicable Percentage of Term Loan Commitment
Bank of America, N.A.
$51,332,819.72
17.110939907%
$52,776,555.28
17.110939908%
U.S. Bank National Association
$51,332,819.72
17.110939907%
$52,776,555.28
17.110939908%
PNC Bank, National Association
$51,332,819.72
17.110939907%
$52,776,555.28
17.110939908%
Compass Bank
$51,332,819.72
17.110939907%
$52,776,555.28
17.110939908%
JPMorgan Chase Bank, N.A.
$29,583,975.35
9.861325117%
$30,416,024.65
9.861325114%
Fifth Third Bank
$29,583,975.35
9.861325117%
$30,416,024.65
9.861325114%
Branch Banking and Trust Company
$18,736,517.72
6.245505907%
$19,263,482.28
6.245505906%
BMO Harris Bank, N.A.
$16,764,252.70
5.588084233%
$17,235,747.30
5.588084231%
TOTAL
$300,000,000.00
100.000000000%
$308,437,500.00
100.000000000%






















--------------------------------------------------------------------------------









SCHEDULE 6.10


AEGION CORPORATION INSURANCE


TYPE
CARRIER
POLICY #
EXPIRATION
DATE
AMOUNT
DEDUCTIBLE
(if SIR, identified)
General Liability


All subsidiaries
Greenwich Insurance Company
***
***
***
***
Auto/Workers Compensation Clash Retention
Illinois Union Insurance Company
***
***
***
***
Automobile


All subsidiaries
Ace American Insurance Company
***
***
***
***
Worker’s Compensation- Deductible


All subsidiaries with operations in CA/MA
Ace American Insurance Company
***
***
***
***
Worker’s Compensation- Retro


All subsidiaries with operations in WI
Ace Fire Underwriters
***
***
***
***
Worker’s Compensation- Deductible


All subsidiaries with operations in All other States
Indemnity Insurance Co. of North America
***
***
***
***
Excess Liability
All subsidiaries
Starr Indemnity & Liability Company
***
***
***
***
Punitive Wrap Policy
All subsidiaries
Starr Insurance & Reinsurance Limited
***
***
***
***
Excess Liability
All subsidiaries
American Guarantee & Liability Ins. Co.
***
***
***
***
Punitive Wrap Policy
All subsidiaries
Hanseatic
***
***
***
***
Excess Liability
All subsidiaries
Endurance America Insurance Company
***
***
***
***
Punitive Wrap Policy
All subsidiaries
Magna Carta Ins. Ltd
***
***
***
***
Excess Liability
All subsidiaries
 
Ohio Casualty Insurance Co (Liberty)
***
***
***
***
Punitive Wrap Policy
All subsidiaries
Liberty Insurance Co
***
***
***
***
Excess Liability
All subsidiaries
Travelers Insurance
***
***
***
***
Punitive Wrap Policy
All subsidiaries
Travelers Insurance Ltd
***
***
***
***
Premises Pollution Legal Liability-
Domestic
All Subsidiaries
Indian Harbor Ins. Co.
***
***
***
***
 
 
 
 
 
 






--------------------------------------------------------------------------------





Contractors Pollution Liability


All Subsidiaries


Domestic
Indian Harbor Ins. Co.
***
***
***
***
Excess Contractors Pollution Liability


All Subsidiaries
Allied World Assurance Company
***
***
***
***
Excess Contractors Pollution Liability


All Subsidiaries
Ironshore Insurance Company
***
***
***
***
Professional Liability- Worldwide


Corrpro, Brinderson, Fyfe, Bayou Wasco, Insituform, Hockway, Schultz, Aegion
Energy Services, and Underground Solutions
Indian Harbor Ins. Co.
***
***
***
***
Excess Professional Liability
Ironshore Specialty
***
***
***
***
Marine Liability


TBC, CCSI, Corrpro, Fyfe and Brinderson
Starr Indemnity & Liability Company
***
***
***
***
Protection & Indemnity and Hull Coverage


TBC for “Little John”;
Corrpro for “Carolina Skiff” ; Fibrwrap for Jon boat
Starr Indemnity & Liability Company
***
***
***
***
Excess Marine Liability


TBC, CCSI, Corrpro, Fyfe and Brinderson
Starr Indemnity & Liability Company
***
***
***
***
Excess Marine Liability


TBC, CCSI, Corrpro, Fyfe and Brinderson
Lloyd’s of London
***
***
***
***
Excess Marine Liability


TBC, CCSI, Corrpro, Fyfe and Brinderson
Lloyd’s of London
***
***
***
***
Excess Marine Liability


TBC, CCSI, Corrpro, Fyfe and Brinderson
Continental Underwriters
***
***
***
***
Watercraft Pollution Liability- “Little John”-


TBC only
Water Quality Ins. Syndicate
***
***
***
***
Non-Owned Aircraft Liability


All subsidiaries
Endurance American
***
***
***
***
Property
(Global Program)


All subsidiaries except Bayou Wasco Insulation




Endurance American Specialty Insurance Company (10%)


Allianz Global Risks US Ins. Co. (40%)


Westport Insurance Corp (Swiss Re) (50%)
***
***
***
***






--------------------------------------------------------------------------------





Ocean Cargo-all subsidiaries
Starr Indemnity Ins. Co.
***
***
***
***
Contractors Equipment & Installation Floater
(Global Program)


All subsidiaries
Excluding India, Mexico, Oman and Canada except Fibrwrap-Canada exposures
AGCS Marine Insurance Company
***
***
***
***
Employed Lawyers Professional Liability-Per Application
Federal Insurance Co.
***
***
***
***
Directors & Officers Liability-Primary
Chubb (Federal Ins. Co.)
***
***
***
***
Directors & Officers Liability- Excess
Axis Ins. Co.
***
***
***
***
Directors & Officers Liability- Excess
Beazley Ins. Co.
***
***
***
***
Directors & Officers Liability- Excess
Navigators Ins. Co.
***
***
***
***
Directors & Officers Liability- Excess-Broad Form A
ACE American Ins. Co.
***
***
***
***
Directors & Officers Liability- Excess-Broad Form A
CNA (Continental Casualty Co.)
***
***
***
***
Employment Practices Liability
Chubb (Federal Ins. Co.)
***
***
***
***
Fiduciary Liability
Chubb (Federal Ins. Co.)
***
***
***
***
Special Crime (K&R)
Great American (Hiscox)
***
***
***
***
Crime
Zurich
***
***
***
***
Cyber Liability
Beazley Ins. Co.
***
***
***
***
General Liability- Local
Chubb European Group Ltd.
***
***
***
***
Foreign Liability


MASTER PROGRAM
All Subsidiaries
Ace American Insurance Co.
***
***
***
***
Excess Liability


All subsidiaries
Starr Indemnity & Liability Company
***
***
***
***
Excess Liability
All subsidiaries
American Guarantee & Liability Ins. Co.
***
***
***
***
Excess Liability
All subsidiaries
Endurance America Insurance Company
***
***
***
***
Excess Liability
All subsidiaries
 
Ohio Casualty Insurance Co (Liberty)
***
***
***
***
Excess Liability
All subsidiaries
Travelers Insurance
***
***
***
***
Property- Local
Allianz Insurance Plc
***
***
***
***
Property
(Global Program)


All subsidiaries except India, Mexico and Oman are DIC/DIL only


Endurance American Specialty Insurance Company (10%)


Allianz Global Risks US Ins. Co. (40%)


Westport Insurance Corp (Swiss Re) (50%)
***
***
***
***






--------------------------------------------------------------------------------





SCHEDULE 6.13


SUBSIDIARIES


Company Name
Place of Formation
Equity Interests Outstanding
Ownership
Outstanding Options, Warrants, Rights of Conversion or Purchase
Aegion Coating Services, LLC
Texas
100% member interest
Aegion Holding Company, LLC owns 100% of the equity interests
None
Aegion Corrosion Protection Holdings Limited
England & Wales
40,462.5 ordinary shares and 19,500 preferred ordinary
Corrpro Companies, Inc. owns 100% of the equity interests
None
Aegion Cyprus Limited
Cyprus
2,002 shares
Aegion Corporation owns 100% of the equity interests
None
Aegion Energy Services, Inc.
Delaware
N/A
Aegion Holding Company, LLC owns 100% of the equity interests
None
Aegion Holding Company, LLC
Delaware
100 shares of common stock
Aegion Corporation owns 100% of the equity interests
None
Aegion International Holdings Limited
England & Wales
1 ordinary share
Aegion Holding Company, LLC owns 100% of the equity interests
None
Aegion International Limited
England & Wales
1 ordinary share
Aegion International Holdings Limited owns 100% of the equity interests
None
Aegion International Services, Inc.
Delaware
100 shares
Aegion Corporation owns 100% of the equity interests
None
Aegion Rehabilitation Services Limited
England & Wales
1,000 ordinary shares
Aegion Cyprus Limited owns 100% of the equity interests
None
Aegion Saudi Arabia Company
Saudi Arabia
5,000 shares
Aegion International Holdings Limited owns 100% of the equity interests
None
Aegion South Africa (Pty) Ltd
South Africa
100 shares
Aegion International Holdings Limited owns 60% of the equity interests
None
AllSafe Services, Inc.
Delaware
100 shares
Aegion Energy Services, Inc. owns 100% of the equity interests
None
Bayou Wasco Insulation, LLC
Delaware
100 Units
Aegion Holding Company, LLC owns 51% of the equity interests
None
Brinderson Constructors Inc.
California
1,000 shares
Aegion Energy Services, Inc. owns 100% of the equity interests
None
Brinderson Services, LLC
Delaware
N/A
General Energy Services owns 100% of the equity interests
None
Brinderson, L.P.
California
13,360,035 Class A Units; 1,999,291 Class B Units
General Energy Services owns 3.6% GP interest; Brinderson Services, LLC owns
96.4% LP interest
None
Building Chemical Supplies Limited
New Zealand
5,000 ordinary shares
Fyfe International Holdings B.V. owns 100% of the equity interests
None
Concrete Solutions Limited
New Zealand
100 ordinary shares
Fyfe International Holdings B.V. owns 100% of the equity interests
None
Corrpower International Limited
Saudi Arabia
20,000 shares
Corrpro Canada, Inc. owns 70% of the equity interests
None






--------------------------------------------------------------------------------





Corrpro Canada Holdings, Inc.
Delaware
1,000 shares
Corrpro Companies, Inc. owns 100% of the equity interests
None
Corrpro Canada, Inc.
Alberta, Canada
10,000,001 common shares and 3,274,219 preferred shares
Insituform Technologies C.V. owns 90% of the common shares (9,000,000 shares);
Corrpro Holdings, LLC owns 10% of the common shares (1,000,001 shares) and 100%
of the preferred shares
None
Corrpro Companies Engineering Limited
England & Wales
N/A
Aegion Rehabilitation Services Limited owns 100% of the equity interests
None
Corrpro Companies Europe Ltd.
England & Wales
185,327 Ordinary A shares and 52,387 Ordinary B shares
Aegion Corrosion Protection Holdings Limited owns 100% of the equity interests
None
Corrpro Companies International, Inc.
Nevada
100 shares
Corrpro Companies, Inc. owns 100% of the equity interests
None
Corrpro Companies, Inc.
Ohio
100 shares of common stock
Aegion Corporation owns 100% of the equity interests
None
Corrpro Holdings, LLC
Delaware
710 shares of common stock
Corrpro Canada Holdings, Inc. owns 100% of the equity interests
None
DEH Services, LLC
Louisiana
Limited liability company interest
Aegion Holding Company, LLC owns 100% of the equity interests
None
Environmental Techniques Limited
Northern Ireland
20,000 ordinary shares
Killeen Trading Limited owns 100% of the equity interests
None
Fibrwrap Construction (M) Sdn Bhd
Malaysia
100,000 shares
Fyfe Asia Pte. Ltd. owns 100% of the equity interests
None
Fibrwrap Construction Chile S.A.
Chile
5,000 shares
Fibrwrap Construction LatinAmerica, S.A. owns 55% of the equity interests
None
Fibrwrap Construction Colombia S.A.S.
Colombia
175,000 shares
Fibrwrap Construction LatinAmerica, S.A. owns 100% of the equity interests
None
Fibrwrap Construction LatinAmerica, S.A.
Panama
250 shares
Fyfe International Holdings B.V. owns 100% of the equity interests
None
Fibrwrap Construction Pte Ltd
Singapore
1,000,000 shares
Fyfe International Holdings B.V. owns 100% of the equity interests
None
Fibrwrap Construction Services Ltd.
British Columbia, Canada
100 common shares
Infrastructure Group Holdings, LLC owns 100% of the equity interests
None
Fibrwrap Construction Services USA, Inc.
Delaware
100 shares of capital stock
Infrastructure Group Holdings, LLC owns 100% of the equity interests
None
Fibrwrap Construction Services, Inc.
Delaware
100 shares of capital stock
Infrastructure Group Holdings, LLC owns 100% of the equity interests
None
Fibrwrap ENC Korea Ltd.
Korea
1,000 shares
Fyfe (Hong Kong) Limited owns 70% of the equity interests
None
Fyfe - Latin America, S.A. de C.V.
El Salvador
175 shares
Fyfe International Holdings B.V. owns 174 shares; Infrastructure Group Holdings,
LLC owns 1 share
None






--------------------------------------------------------------------------------





Fyfe - LatinAmerica S.A.
Panama
100 common shares
Fyfe International Holdings B.V. owns 100% of the equity interests
None
Fyfe (Hong Kong) Limited
Hong Kong
1,000,000 shares
Fyfe International Holdings B.V. owns 63.3% of the equity interests (633,000
shares); Fyfe Asia Pte. Ltd. owns 36.7% of the equity interests (367,000 shares)
None
Fyfe Asia Pte. Ltd.
Singapore
1,000,000 shares
Fyfe International Holdings B.V. owns 100% of the equity interests
None
Fyfe Borneo Sdn Bhd
Brunei
100,000 shares
Fyfe Asia Pte. Ltd. owns 51% of the equity interests (51,000 shares)
None
Fyfe Co. LLC
Delaware
100 shares of common stock
Infrastructure Group Holdings, LLC owns 100% of the equity interests
None
Fyfe International Holdings B.V.
Netherlands
18,000 shares
Insituform C.V. owns 100% of the equity interests
None
Fyfe Japan Co. Ltd
Japan
200,000 shares
Fyfe Asia Pte. Ltd. owns 100% of the equity interests
None
General Energy Services
California
500,000 shares
Aegion Energy Services, Inc. owns 100% of the equity interests
None
Hockway Middle East FZE
Dubai Silicon Oasis Free Trade Zone
1 share
Insituform Technologies Netherlands B.V. owns 100% of the equity interests
None
Hockway Middle East FZE
Ras Al Khaimah Free Trade Zone
12 shares
Insituform Technologies Netherlands B.V. owns 100% of the equity interests
None
INA Acquisition Corp.
Delaware
1,000 shares of common stock
Aegion Corporation owns 100% of the equity interests
None
Infrastructure Group Holdings, LLC
Delaware
100 shares of common stock
Aegion Corporation owns 100% of the equity interests
None
Insitu Envirotech (S.E. Asia) Pte. Ltd.
Singapore
3,000,000 shares
Insituform Technologies Netherlands B.V. owns 100% of the equity interests
None
Insituform A/S
Denmark
600 shares
Insituform Rioolrenovatietechnieken B.V. owns 100% of the equity interests
None
Insituform Asia Limited
Hong Kong
225,214 ordinary shares
Insituform Technologies Netherlands B.V. owns 100% of the equity interests
None
Insituform C.V.
Netherlands
0.62% LP interest and 99.38% GP interest
Insituform Technologies Netherlands Holdings, LLC owns 0.62% LP interest;
Insituform Technologies C.V. owns 99.38% GP interest
None
Insituform Cyprus Limited
Cyprus
2,000 ordinary shares
Insituform Technologies Limited [Canada] owns 100% of the equity interests
None
Insituform Europe SAS
France
Capital of 38,200 Euros
Insituform Cyprus Limited owns 100% of the equity interests
None
Insituform Holdings (UK) Limited
England & Wales
181,377 ordinary shares
Insituform Holdings B.V. owns 100% of the equity interests
None






--------------------------------------------------------------------------------





Insituform Holdings B.V.
Netherlands
1 Common share; 1 Preferred share
Insituform Technologies Netherlands B.V. owns 1 Common share; Insituform Cyprus
Limited owns 1 Preferred share
None
Insituform Hong Kong Limited
Hong Kong, China
1,000 shares
Insituform Technologies Netherlands B.V. owns 100% of the equity interests
None
Insituform Limited Partnership
New Brunswick, Canada
99.99% GP interest; 0.01% LP interest
Insituform Technologies Netherlands B.V. owns 99.99% GP interest; Insituform
Holdings B.V. owns 0.01% LP interest
None
Insituform Linings Asia Sdn Bhd
Malaysia
100,000 ordinary shares
Insituform Singapore Pte. Ltd. owns 100% of the equity interests
None
Insituform Linings Limited
England & Wales
68,000 shares
Insituform Holdings (UK) Limited owns 100% of the equity interests
None
Insituform Netherlands Holdings, LLC
Delaware
N/A
INA Acquisition Corp. owns 100% of the equity interests
None
Insituform Pacific Pty Limited
Australia
5,218,085 ordinary shares
Insituform Technologies Netherlands B.V. owns 100% of the equity interests
None
Insituform Pipeline Rehabilitation Private Limited
India
22,196,798 shares
Insituform Technologies, LLC owns 100% of the equity interests
None
Insituform Rioolrenovatietechnieken B.V.
Netherlands
18,151.21 shares
Insituform Cyprus Limited owns 100% of the equity interests
None
Insituform Singapore Pte. Ltd.
Singapore
6,233,873 ordinary shares
Insituform Technologies Netherlands B.V. owns 100% of the equity interests
None
Insituform sp. z o.o.
Poland
100 shares
Insituform Holdings (UK) Limited owns 100% of the equity interests
None
Insituform SPML JV
India
Membership Interest
Insituform Technologies, LLC owns 99.9% of the equity interests
None
Insituform Sverige AB
Sweden
1,000 shares
Insituform A/S owns 100% of the equity interests
None
Insituform Technologies C.V.
Netherlands
0.5% LP interest and 99.5% GP interest
Insituform Netherlands Holdings, LLC owns 0.5% LP interest; INA Acquisition
Corp. owns 99.5% GP interest
None
Insituform Technologies Iberica SA
Spain
N/A
INA Acquisition Corp. owns 100% of the equity interests
None
Insituform Technologies Limited
England & Wales
1,000,000 shares
Insituform Holdings (UK) Limited owns 100% of the equity interests
None
Insituform Technologies Limited
Alberta, Canada
126 Common shares; 1,127,801 Class A Preferred shares; 500 Special shares
Insituform Technologies Netherlands B.V. owns 126 Common shares & 1,127,801
Class A Preferred shares; INA Acquisition Corp. owns 500 Special shares
None
Insituform Technologies Netherlands B.V.
Netherlands
18,001 shares
Insituform C.V. owns 100% of the equity interests
None






--------------------------------------------------------------------------------





Insituform Technologies Netherlands Holdings, LLC
Delaware
N/A
Insituform Technologies C.V. owns 100% of the equity interests
None
Insituform Technologies USA, LLC
Delaware
1,000 shares
Insituform Technologies, LLC owns 100% of the equity interests
None
Insituform Technologies, LLC
Delaware
1 share
Aegion Corporation owns 100% of interests
None
Killeen Trading Limited
Northern Ireland
38,092 ordinary shares
Insituform Holdings (UK) Limited owns 100% of the equity interests
None
Manufactured Technologies Corporation
Mississippi
10 shares of capital stock
Aegion Corporation owns 100% of the equity interests
None
Nu Pipe Limited
England & Wales
1,000 ordinary shares
Insituform Holdings (UK) Limited owns 100% of the equity interests
None
Ocean City Research Corp.
New Jersey
1,000 shares
Corrpro Companies, Inc. owns 100% of the equity interests
None
PT Fyfe Fibrwrap Indonesia
Indonesia
2,000 shares
Fyfe Asia Pte. Ltd. owns 55% of the equity interests (1,100 shares)
None
Schultz Industrial Services, Inc.
California
200 shares
Aegion Energy Services, Inc. owns 100% of the equity interests
None
Sewer Services Limited
England & Wales
10,000 shares
Insituform Holdings (UK) Limited owns 100% of the equity interests
None
Technologie & Art Pte. Ltd.
Singapore
2 ordinary shares
Fyfe Asia Pte. Ltd. owns 100% of the equity interests
None
The Bayou Companies, LLC
Delaware
100 shares of capital stock
Aegion Corporation owns 100% of the equity interests
None
Underground Solutions Technologies Group, Inc.
Pennsylvania
100 shares
Underground Solutions, Inc. owns 100% of the equity interests
None
Underground Solutions, Inc.
Delaware
100 shares
Aegion Corporation owns 100% of the equity interests
None
United Pipeline de Mexico S.A. de C.V.
Mexico
50,000 shares of capital stock
INA Acquisition Corp. owns 55% of the equity interests
None
United Pipeline Middle East, Inc.
Delaware
100 shares of capital stock
Aegion Holding Company, LLC owns 100% of the equity interests
None
United Pipeline Systems International, Inc.
Delaware
100 shares of capital stock
Aegion Holding Company, LLC owns 100% of the equity interests
None
United Pipeline Systems Limited
Alberta, Canada
100 shares
Insituform Technologies Netherlands B.V. owns 100% of the equity interests
None
United Pipeline Systems, Inc.
Nevada
100 shares of capital stock
Aegion Holding Company, LLC owns 100% of the equity interests
None
United Pipelines Inversiones Limitada
Chile
Member interests
Insituform Technologies, LLC owns 60% of the equity interests; INA Acquisition
Corp. owns 40% of the equity interests
None
United Pipelines SRL
Argentina
1,200 quotas
United Pipelines Inversiones Limitada owns 90% of the equity interests;
Insituform Technologies Netherlands B.V. owns 10% of the equity interests
None






--------------------------------------------------------------------------------





United Sistema de Tuberias Limitada
Chile
100% member interest
Insituform Technologies, LLC owns 60% of the equity interests; INA Acquisition
Corp. owns 40% of the equity interests
None
United Sistemas de Revestimento em Tubulações Ltda.
Brazil
503.75 quotas
Insituform Holdings B.V. owns 0.8% of the equity interests; Insituform
Technologies Netherlands B.V. owns 99.2% of the equity interests
None
United Special Technical Services LLC
Oman
800,000 shares
Insituform Technologies Netherlands B.V. owns 51% of the equity interests
None
UPS-APTec Limited
England & Wales
642,400 ordinary shares
United Pipeline Systems International, Inc. owns 51% of the equity interests
None
Wilson Walton (Portugal) Anti Corrosivos Ltd.
Portugal
N/A
Aegion Corrosion Protection Holdings Limited owns 100% of the equity interests
None
Wilson Walton Overseas Holding Limited
England & Wales
N/A
Aegion Corrosion Protection Holdings Limited owns 100% of the equity interests
None










--------------------------------------------------------------------------------







SCHEDULE 6.17


INTELLECTUAL PROPERTY


U.S. Patents
Issued Patents
Patent Owner
Title
Patent No.
Issue Date
AEGION COATING SERVICES, LLC
INTERNAL FIELD JOINT INSPECTION ROBOT
7077020
7/18/2006
AEGION COATING SERVICES, LLC
INTERNAL PIPE COATING INSPECTION ROBOT
8633713
1/21/2014
AEGION COATING SERVICES, LLC
PIPELINE INTERNAL FIELD JOINT CLEANING, COATING, AND INSPECTION ROBOT
8800396
8/12/2014
AEGION COATING SERVICES, LLC
PIPE OUTER SURFACE INSPECTION APPARATUS
9389150
7/12/2016
AEGION COATING SERVICES, LLC
COATING APPARATUS AND METHOD OF COATING JOINT
9789505
10/17/2017
Corrpro Companies, Inc.
SACRIFICIAL ANODE FOR CATHODIC PROTECTION AND ALLOY THEREFOR
6673309
1/6/2004
Corrpro Companies, Inc.; Sunoco Pipeline L.P.
COMPOSITE ANODE, ELECTROLYTE PIPE SECTION, AND METHOD OF MAKING AND FORMING A
PIPELINE, AND APPLYING CATHODIC PROTECTION TO THE PIPELINE
6238545
5/29/2001
Fyfe Co. LLC
SYSTEM AND METHOD OF REINFORCING A COLUMN POSITIONED PROXIMATE A BLOCKING
STRUCTURE (Fyfe)
9085898
7/21/2015
Fyfe Co. LLC
BLAST-RESISTANT BUILDING (Fyfe)
6138420
10/31/2000
Fyfe Co. LLC
METHOD OF EXTERNALLY STRENGTHENING CONCRETE COLUMNS WITH FLEXIBLE STRAP OF
RENFORCING MATERIAL (Fyfe/Hexel)
6219991
4/24/2001
Fyfe Co. LLC
STAY-IN-PLACE FORM (Fyfe)
6295782
10/2/2001
Fyfe Co. LLC
ANCHOR AND METHOD FOR REINFORCING A STRUCTURE (Fyfe)
7207149
4/24/2007
Fyfe Co. LLC
REPAIR JACKET FOR PILINGS AND METHOD (Fyfe)
7300229
11/27/2007
Fyfe Co. LLC
METHOD FOR REPAIRING STEEL-REINFORCED CONCRETE STRUCTURE (Fyfe)
7306687
12/11/2007
Fyfe Co. LLC
BLAST RESISTANT PREFABRICATED WALL UNITS (Fyfe)
7406806
8/5/2008
Fyfe Co. LLC
CONNECTOR FOR REINFORCING THE ATTACHMENT AMONG STRUCTURAL COMPONENTS (Fyfe)
7574840
8/18/2009
Fyfe Co. LLC
CONNECTOR FOR REINFORCING THE ATTACHMENT AMONG STRUCTURAL COMPONENTS (Fyfe)
7930863
4/26/2011
Fyfe Co. LLC
SYSTEM FOR REINFORCING STRUCTURE USING SITE-CUSTOMIZED MATERIALS (Fyfe)
7946088
5/24/2011
Fyfe Co. LLC
SYSTEM AND METHOD FOR INCREASING THE SHEAR STRENGTH OF A STRUCTURE (Fyfe)
7980033
7/19/2011
Fyfe Co. LLC
REINFORCEMENT SYSTEM FOR INCREASED LATERAL STABILITY OF FLOOD WALL
8496404
7/30/2013
Fyfe Co. LLC
SYSTEM AND METHOD OF REINFORCING SHAPED COLUMNS (Fyfe)
8511043
8/20/2013
Fyfe Co. LLC
METHODS OF REINFORCING STRUCTURES AGAINST BLAST EVENTS (Fyfe)
8713891
5/6/2014
Fyfe Co. LLC
REINFORCEMENT SYSTEM FOR INCREASED LATERAL STABILITY OF FLOOD WALL (Fyfe)
8784006
7/22/2014
Fyfe Co. LLC
SYSTEMS AND METHODS FOR PROTECTING A CABLE OR CABLE BUNDLE (Fyfe)
8795832
8/5/2014






--------------------------------------------------------------------------------





Fyfe Co. LLC
EXPANDABLE LINER FOR THE PROTECTION AND STRENGTHENING OF EXISTING PIPES (Fyfe)
9086183
7/21/2015
INA Acquisition Corp.
LINING OF PIPELINES WITH A FLEXIBLE LINING INCLUDING A HEAT CURABLE RESIN BY
CURLING IN STAGES
6354330
3/12/2002
INA Acquisition Corp.
PRESSURIZED BLADDER CANISTER FOR INSTALLATION OF CURED IN PLACE PIPE
6539979
4/1/2003
INA Acquisition Corp.
PRESSURIZED BLADDER CANISTER FOR INSTALLATION OF CURED IN PLACE PIPE
6679293
1/20/2004
INA Acquisition Corp.
INSTALLATION OF CURED IN PLACE LINERS WITH AN ENDLESS REUSABLE INFLATION BLADDER
AND INSTALLATION APPARATUS
6682668
1/27/2004
INA Acquisition Corp.
METHOD OF ACCURATE TRENCHLESS INSTALLATION OF UNDERGROUND PIPE
6682264
1/27/2004
INA Acquisition Corp.
FIBER REINFORCED COMPOSITE LINER FOR LINING AN EXISTING CONDUIT AND METHOD OF
MANUFACTURE
6708729
3/23/2004
INA Acquisition Corp.
INSTALLATIN OF CURED IN PLACE LINERS WITH AIR AND STEAM AND INSTALLATION
APPARATUS
6708728
3/23/2004
INA Acquisition Corp.
FIBER REINFORCED COMPOSITE LINER FOR LINING AN EXISTING CONDUIT AND METHOD OF
MANUFACTURE
6923217
8/2/2005
INA Acquisition Corp.
FIBER REINFORCED COMPOSITE LINER FOR LINING AN EXISTING CONDUIT AND METHOD OF
MANUFACTURE
6932116
8/23/2005
INA Acquisition Corp.
METHOD OF ACCURATE TRENCHLESS INSTALLATION OF UNDERGROUND PIPE
6953306
10/11/2005
INA Acquisition Corp.
PRESSURIZED BLADDER CANISTER FOR INSTALLATION OF CURED IN PLACE PIPE
6969216
11/29/2005
INA Acquisition Corp.
PANEL LINER AND METHOD OF MAKING SAME
7018577
3/28/2006
INA Acquisition Corp.
PRESSURIZED BLADDER CANISTER FOR INSTALLATION OF CURED IN PLACE PIPE
7108456
9/19/2006
INA Acquisition Corp.
INSTALLATION OF CURED IN PLACE LINER WITH INNER IMPERMEABLE LAYER AND APPARATUS
7112254
9/26/2006
INA Acquisition Corp.
RESIN IMPREGNATION TOWER FOR CURED IN PLACE LINER
7238251
7/3/2007
INA Acquisition Corp.
PREPARATION OF CURED IN PLACE LINER WITH INTEGRAL INNER IMPERMEABLE LAYER
7261788
8/28/2007
INA Acquisition Corp.
PRESSURIZED BLADDER CANISTER FOR INSTALLATION OF CURED IN PLACE PIPE
7360559
4/22/2008
INA Acquisition Corp.
SEALING METHODS
7707704
5/4/2010
INA Acquisition Corp.
INSTALLATION OF CURED IN PLACE LINERS WITH AIR AND FLOW-THROUGH STEAM TO CURE
7766048
8/3/2010
INA Acquisition Corp.
CURED IN PLACE LINER WITH EVERTED OUTER IMPERMEABLE LAYER AND METHOD OF
MANUFACTURE
7857932
12/28/2010
INA Acquisition Corp.
REUSABLE INVERSION SLEEVE ASSEMBLY FOR INVERSION OF CURED IN PLACE LINERS
7866968
1/11/2011
INA Acquisition Corp.
REINSTATEMENT OF AN EXISTING CONNECTION IN A LINED CONDUIT
8015695
9/13/2011
INA Acquisition Corp.
INSTALLATION OF CURED IN PLACE LINERS WITH DUAL GLAND AIR INVERSION AND STEAM
CURE APPARATUS
8038913
10/18/2011
INA Acquisition Corp.
DUAL GLAND AIR INVERSION AND STEAM CURE OF CURED IN PLACE LINERS
8066499
11/29/2011
INA Acquisition Corp.
REINFORCED GROMMET FOR CURED IN PLACE PIPE
8069532
12/6/2011
INA Acquisition Corp.
EXHAUST AND/OR CONDENSATE PORT FOR CURED IN PLACE LINERS AND INSTALLATION
METHODS AND APPARATUS
8083975
12/27/2011
INA Acquisition Corp.
WEDGE TYPE PLUG AND METHOD OF PLUGGING A LATERAL LINE
8820363
9/2/2014






--------------------------------------------------------------------------------





INA Acquisition Corp.
CURED IN PLACE LINER SYSTEM AND INSTALLATION METHODS
9188269
11/17/2015
INA Acquisition Corp.
METHOD OF LINING A PIPE
9371950
6/21/2016
INA Acquisition Corp.
AIR INVERSION AND STEAM CURE OF CURED IN PLACE LINERS APPARATUS
9453597
9/27/2016
INA Acquisition Corp.
CURED IN PLACE LINER SYSTEM AND INSTALLATION METHODS
9874302
1/23/2018
Underground Solutions Technologies Group, Inc.
FUSION PROCESS FOR CONDUIT
6982051
1/3/2006
Underground Solutions Technologies Group, Inc.
METHOD FOR DETERMINING PRESSURE CAPABILITY IN CONDUIT
7269520
9/11/2007
Underground Solutions Technologies Group, Inc.
REMOTE TAPPING METHOD AND SYSTEM FOR INTERNALLY TAPPING A CONDUIT
7292156
11/6/2007
Underground Solutions Technologies Group, Inc.
REMOTE TAPPING METHOD AND SYSTEM FOR INTERNALLY TAPPING A CONDUIT
7710281
5/4/2010
Underground Solutions Technologies Group, Inc.
POLYVINYL CHLORIDE FORMULATIONS
7842769
11/30/2010
Underground Solutions Technologies Group, Inc.
POLYVINYL CHLORIDE FORMULATIONS
7915366
3/29/2011
Underground Solutions Technologies Group, Inc.
REMOTE TAPPING METHOD AND SYSTEM FOR INTERNALLY TAPPING A CONDUIT
8049634
11/1/2011
Underground Solutions Technologies Group, Inc.
POLYVINYL CHLORIDE FORMULATIONS
8058378
11/15/2011
Underground Solutions Technologies Group, Inc.
FUSION PROCESS FOR CONDUIT
8128853
3/6/2012
Underground Solutions Technologies Group, Inc.
METHOD FOR CONDUIT EXPANSION
8137599
3/20/2012
Underground Solutions Technologies Group, Inc.
POLYVINYL CHLORIDE FORMULATIONS
8178640
5/15/2012
Underground Solutions Technologies Group, Inc.
POLYVINYL CHLORIDE FORMULATIONS
8569436
10/29/2013
Underground Solutions Technologies Group, Inc.
POLYVINYL CHLORIDE FORMULATIONS
8796407
8/5/2014
Underground Solutions Technologies Group, Inc.
FUSION PROCESS FOR CONDUIT
8906188
12/9/2014
Underground Solutions Technologies Group, Inc.
FUSION PROCESS FOR CONDUIT
9023263
5/5/2015
Underground Solutions Technologies Group, Inc.
SYSTEM AND METHOD FOR CONDUIT REPARATION
9086184
7/21/2015
Underground Solutions Technologies Group, Inc.
PIPE FUSION DATA MANAGEMENT SYSTEM AND METHOD
9604405
3/28/2017
UNITED PIPELINE SYSTEMS, INC.
INSERTION OF LINERS INTO HOST TUBULARS BY FLUID INJECTION
6523574
2/25/2003
UNITED PIPELINE SYSTEMS, INC.
ANNULAR FLUID MANIPULATION IN LINED TUBULAR SYSTEMS TO ENHANCE COMPONENT
MECHANICAL PROPERTIES AND FLOW INTEGRITY
6601600
8/5/2003
UNITED PIPELINE SYSTEMS, INC.
ANNULAR FLUID MANIPULATION IN LINED TUBULAR SYSTEMS
6634388
10/21/2003
UNITED PIPELINE SYSTEMS, INC.
WELDED JOINT FOR LINED PIPE AND COMPONENTS THEREOF
8714597
5/6/2014








--------------------------------------------------------------------------------







U.S. Patent Applications


Pending Applications
Patent Owner
Title
Appl. No.
Filing Date
AEGION COATING SERVICES, LLC
PIPE OUTER SURFACE INSPECTION APPARATUS
US 15/179,550
6/10/2016
AEGION COATING SERVICES, LLC
COATING APPARATUS AND METHOD OF COATING JOINT
US 15/694,328
9/1/2017
AEGION COATING SERVICES, LLC
COATING APPARATUS AND METHOD OF COATING JOINT
US 15/786,315
10/17/2017
AEGION COATING SERVICES, LLC
***
US 15/875,466
1/19/2018
Corrpro Companies, Inc.
***
US 62/515,012
6/5/2017
Corrpro Companies, Inc.
SYSTEM AND METHOD FOR PROTECTING ONE OR MORE PIPES AGAINST CORROSION AND
CORROSION-PROTECTED PIPE
US 15/620,500
6/12/2017
Corrpro Companies, Inc.
***
US 15/861,808
1/4/2018
Fyfe Co. LLC
STRUCTURAL FABRIC USEFUL FOR LINING PIPE (P3) (Fyfe)
US 14/690,265
4/17/2015
Fyfe Co. LLC
REPAIR OF PIPES
US 14/740,811
6/16/2015
Fyfe Co. LLC
HIGH-STRENGTH, WATERTIGHT PIPE LINING
US 14/799,008
7/14/2015
Fyfe Co. LLC
EXPANDABLE LINER FOR THE PROTECTION AND STRENGTHENING OF EXISTING PIPES (Fyfe)
US 14/803,941
7/20/2015
Fyfe Co. LLC
PROTECTING OBJECTS FROM MISSILE IMPACTS
US 15/098,026
4/13/2016
INA Acquisition Corp.
METHOD OF LINING PIPE WITH HIGH STRENGTH LINER, HIGH STRENGTH LINER, AND PIPE
LINED WITH HIGH STRENGTH LINER
US 14/861,370
9/22/2015
INA Acquisition Corp.
CURED IN PLACE LINER SYSTEM AND INSTALLATION METHODS
US 15/156,797
5/17/2016
INA Acquisition Corp.
CURED IN PLACE LINER TERMINATION
US 15/167,531
5/27/2016
INA Acquisition Corp.
***
US 15/886,588
2/1/2018
The Bayou Companies, LLC
SYSTEM AND METHOD FOR APPLYING MOLDABLE MATERIAL TO A PIPE
US 15/177,066
6/8/2016
The Bayou Companies, LLC
SYSTEM AND METHOD FOR APPLYING MOLDABLE MATERIAL TO A PIPE BY INJECTING MOLDABLE
MATERIAL FROM A MOVABLE SUPPORT
US 15/177,073
6/8/2016
UNITED PIPELINE SYSTEMS, INC.
WELDED CONNECTIONS OF LINED PIPE
US 14/107,882
12/16/2013








--------------------------------------------------------------------------------







U.S. Trademarks


Registered Marks
Trademark Owner
Mark
Reg. No.
Reg. Date
Aegion Coating Services, LLC
CRTS
4,571,591
22-Jul-2014
Aegion Coating Services, LLC
CRTS Logo
4,591,957
26-Aug-2014
Aegion Coating Services, LLC
CRTS
4,612,700
30-Sep-2014
Aegion Coating Services, LLC
CRTS Logo
4,616,402
7-Oct-2014
Aegion Coating Services, LLC
COATCHECK
4,619,492
14-Oct-2014
Aegion Coating Services, LLC
COATCHECK Logo
4,627,128
28-Oct-2014
Corrpro Companies, Inc.
T.A.S.C.
0,972,251
6-Nov-1973
Corrpro Companies, Inc.
PERMACELL
1,105,957
14-Nov-1978
Corrpro Companies, Inc.
CENTAP
1,175,950
3-Nov-1981
Corrpro Companies, Inc.
PERMANODE
2,419,249
9-Jan-2001
Corrpro Companies, Inc.
CORRPOWER
2,449,774
8-May-2001
Corrpro Companies, Inc.
CCI (stylized)
2,501,468
30-Oct-2001
Corrpro Companies, Inc.
CORRPRO
2,545,934
12-Mar-2002
Corrpro Companies, Inc.
CORRSPRAY
2,963,632
28-Jun-2005
Corrpro Companies, Inc.
CORRFLEX
3,268,787
24-Jul-2007
Corrpro Companies, Inc.
CORRVISION
3,730,303
29-Dec-2009
Corrpro Companies, Inc.
GREEN RECTIFIER
5,339,051
21-Nov-2017
Ductile Iron Pipe Res Assoc & Corrpro Companies, Inc.
DDM
3,143,036
12-Sep-2006
Fyfe Co. LLC
FIBRWRAP
2,023,088
17-Dec-1996
Fyfe Co. LLC
TYFO
2,023,169
17-Dec-1996
Fyfe Co. LLC
FIBRBOT
4,195,083
21-Aug-2012
Fyfe Co. LLC
FIBRBUNDLE
4,206,441
11-Sep-2012
Fyfe Co. LLC
FYFE
4,311,875
2-Apr-2013
Fyfe Co. LLC
FIBRPIPEWRAP
4,721,731
14-Apr-2015
INA Acquisition Corp.
INSITUFORM
1,216,690
16-Nov-1982
INA Acquisition Corp.
INSITUFORM
1,309,349
11-Dec-1984
INA Acquisition Corp.
INSITUTUBE
1,399,405
1-Jul-1986
INA Acquisition Corp.
INSITUPIPE
1,643,612
7-May-1991
INA Acquisition Corp.
PPL
2,236,805
6-Apr-1999
INA Acquisition Corp.
INSITUFORM & Circle design
2,588,334
2-Jul-2002
INA Acquisition Corp.
Circle Design
2,615,064
3-Sep-2002
INA Acquisition Corp.
INSITUFORM & Circle design
2,715,154
13-May-2003
INA Acquisition Corp.
INSITUFORM & Circle design
2,720,636
3-Jun-2003
INA Acquisition Corp.
ITAP
3,386,807
19-Feb-2008
INA Acquisition Corp.
IBLUE
3,396,354
11-Mar-2008
INA Acquisition Corp.
THERMOPIPE
3,403,165
25-Mar-2008
INA Acquisition Corp.
Circle Design
3,414,381
22-Apr-2008
INA Acquisition Corp.
MTC & design
3,414,448
22-Apr-2008
INA Acquisition Corp.
MTUBE
3,414,447
22-Apr-2008
INA Acquisition Corp.
Circle Design
3,453,594
24-Jun-2008






--------------------------------------------------------------------------------





INA Acquisition Corp.
INFUSION
3,544,512
9-Dec-2008
INA Acquisition Corp.
i+ & design
3,658,699
21-Jul-2009
INA Acquisition Corp.
IPLUS
3,658,696
21-Jul-2009
INA Acquisition Corp.
INSITUFOLD
3,672,698
25-Aug-2009
INA Acquisition Corp.
INSITUGUARD
3,672,694
25-Aug-2009
INA Acquisition Corp.
INSITUFLEX
3,675,985
1-Sep-2009
INA Acquisition Corp.
INSITUFORM BLUE
3,690,660
29-Sep-2009
INA Acquisition Corp.
INSITUMAIN
3,790,732
18-May-2010
INA Acquisition Corp.
BRINDERSON
4,134,463
1-May-2012
INA Acquisition Corp.
ALLSAFE
4,191,831
14-Aug-2012
INA Acquisition Corp.
SHIELDING THE WORLD'S INFRASTRUCTURE
4,213,694
25-Sep-2012
INA Acquisition Corp.
A Logo
4,238,913
6-Nov-2012
INA Acquisition Corp.
AEGION
4,270,637
8-Jan-2013
INA Acquisition Corp.
Green Circle Logo
4,290,916
19-Feb-2013
INA Acquisition Corp.
TITE LINER
4,428,417
5-Nov-2013
INA Acquisition Corp.
INSITUFORM
4,592,673
26-Aug-2014
INA Acquisition Corp.
INSITUFORM
4,592,995
26-Aug-2014
INA Acquisition Corp.
INSITUFORM
4,592,996
26-Aug-2014
INA Acquisition Corp.
B Logo
4,674,031
20-Jan-2015
INA Acquisition Corp.
LTUBE
4,791,429
11-Aug-2015
INA Acquisition Corp.
STRONGER. SAFER. INFRASTRUCTURE.
4,924,414
22-Mar-2016
INA Acquisition Corp.
MTC
5,025,509
23-Aug-2016
INA Acquisition Corp.
MTC Logo
5,025,510
23-Aug-2016
INA Acquisition Corp.
SCHULTZ
5,169,941
28-Mar-2017
INA Acquisition Corp.
ALLSAFE + Logo
5,255,656
1-Aug-2017
INA Acquisition Corp.
FIELDLINE
5,278,694
29-Aug-2017
INA Acquisition Corp.
DELAYTRAK
5,309,314
17-Oct-2017
INA Acquisition Corp.
LINERWATCH
5,342,158
21-Nov-2017
The Bayou Companies, LLC
BAYOU
4,225,252
16-Oct-2012
The Bayou Companies, LLC
BAYOU Logo
4,225,251
16-Oct-2012
Underground Solutions, Inc.
UNDERGROUND SOLUTIONS
3,334,835
13-Nov-2007
Underground Solutions, Inc.
FPVC
3,707,088
3-Nov-2009
Underground Solutions, Inc.
FUSIBLE C-900
4,225,716
16-Oct-2012
Underground Solutions, Inc.
FUSIBLE C-905
4,237,805
6-Nov-2012
Underground Solutions, Inc.
SERVICEGUARD
4,472,392
21-Jan-2014
Underground Solutions, Inc.
FUSIBLE PVC
4,514,602
15-Apr-2014
Underground Solutions, Inc.
FPVC
4,858,550
24-Nov-2015
United Pipeline Systems, Inc.
UNITED
2,380,842
29-Aug-2000
United Pipeline Systems, Inc.
UNITED PIPELINE SYSTEMS UNITED (stylized)
2,385,010
12-Sep-2000
United Pipeline Systems, Inc.
UNITED PIPELINE SYSTEMS
2,410,006
5-Dec-2000








--------------------------------------------------------------------------------







U.S. Pending Trademark Applications


Pending Applications
Trademark Owner
Mark
Appl. No.
Filing Date
INA Acquisition Corp.
TIMETRAK
87/163,561
7-Sep-2016
INA Acquisition Corp.
CHARGELINE
87/407,170
11-Apr-2017
INA Acquisition Corp.
LIVELINE
87/407,113
11-Apr-2017
INA Acquisition Corp.
SCANLINE
87/407,147
11-Apr-2017





U.S. Copyrights
Registered Copyrights
Copyright Owner
Title
Reg. No.
Reg. Date
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Replace Old Pipes Without Digging
VA 201 501
9/26/1985
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Engineering Design Guide
TX 1838 685
6/13/1986
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Insituform Programs: Insitupipe Design; Flow Comparison; Resin Calculations;
Inversion Information
TX 1 935-759
6/16/1986
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Tutorial For Computer Design Programs
TX 2 168 307
10/2/1987
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Insituform Programs: Tutor.Exe - Main Menu segment, PIPE segment, FLOW segment
TX 2-165 286
10/2/1987
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Engineering Design Guide
TX 2-487-295
9/28/1988
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Insituform Pressure Testing Program
TXu 343-739
10/12/1988
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Insituform Pressure Testing Program
TXu 346-160
10/31/1988
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Tests Prove Insituform Adds Significant Structural Strength
TX 2-467-119
12/15/1988
Insituform North America, Inc. (now known as Insituform Technologies, LLC)
Insituform Programs, 1989 Version
TX 2-640-377
5/19/1989
Insituform Technologies, LLC
Engineering Design Guide
TX 2420 112
09/19/1988






--------------------------------------------------------------------------------





SCHEDULE 6.22(a)


LOCATIONS OF REAL PROPERTY


Company
Address
Type
Aegion Coating Services, LLC
10655 Jefferson Chemical Road, Conroe, TX 77301
Owned
Aegion Coating Services, LLC
1601 N. 170th East Avenue, Tulsa, OK 74116
Leased
Aegion Coating Services, LLC
1807 N. 170th East Avenue, Tulsa, OK 74116
Leased
Aegion Coating Services, LLC
1837 N. 170th East Avenue, Tulsa, OK 74116
Leased
Aegion Corporation
18004 Edison Avenue, St. Louis Helicopter Airways, Inc. (Lot B), Chesterfield,
MO 63005
Leased
Aegion Energy Services, Inc.
19000 MacArthur Blvd., Irvine, CA 92714
Leased
Aegion Energy Services, Inc.
20501 S. Avalon Boulevard, Carson, CA 90746
Leased
Brinderson, L.P.
19456 Creek Road, Bakersfield, CA 93314
Leased
Brinderson, L.P.
19600 South Wilmington Avenue, Carson, CA 90746
Leased
Brinderson, L.P.
235 N Hill Blvd., Burlington, WA 98233
Leased
Brinderson, L.P.
6400 Goodyear Road, Benicia, CA 94510
Leased
Brinderson, L.P.
6851 McDivitt Drive, Suite D, Bakersfield, CA 93313
Leased
Corrpro Companies, Inc.
10260 Matern Place, Santa Fe Springs, CA 90670
Leased
Corrpro Companies, Inc.
1055 W. Smith Road, Medina, OH 44256
Owned
Corrpro Companies, Inc.
11616 W. 59th Street, Sand Springs, OK 74063
Owned
Corrpro Companies, Inc.
1380 Enterprise Drive, West Chester, PA 19382
Leased
Corrpro Companies, Inc.
201 Palilet Drive, Building C-24, Harvey, LA 70058
Leased
Corrpro Companies, Inc.
2069 Lake Industrial Court, Conyers, GA 30013
Leased
Corrpro Companies, Inc.
20991 Cabot Boulevard, Hayward, CA 94545
Leased
Corrpro Companies, Inc.
210 Winter Street, Weymouth, MA 02188
Leased
Corrpro Companies, Inc.
3900 Monroe Road, Farmington, NM 87401
Leased
Corrpro Companies, Inc.
5600 Northwest Central Drive, Houston, TX 77092
Leased
Corrpro Companies, Inc.
5750 S. 116th West Avenue, Sand Springs, OK 74063
Leased
Corrpro Companies, Inc.
580 Lancaster Avenue, Malvern, PA 19355
Leased
Corrpro Companies, Inc.
5840 S. 116 West Avenue, Sand Springs, OK 74063
Leased
Corrpro Companies, Inc.
6445 Marindustry Drive, San Diego, CA 92121
Leased
Corrpro Companies, Inc.
7000 Hollister Street, Houston, TX 77040
Leased
Corrpro Companies, Inc.
7000 Hollister Street, Houston, TX 77040
Leased
Corrpro Companies, Inc.
7031 NW 140th Street, Chiefland, FL 32626
Leased






--------------------------------------------------------------------------------





Corrpro Companies, Inc.
825-45 Hawthorne Lane, West Chicago, IL 60185
Leased
Fibrwrap Construction Services, Inc.
8690 Red Oak Street, Rancho Cucamonga, CA
Leased
Fibrwrap Construction Services USA, Inc.
545 Jefferson Blvd., Unit #16, West Sacramento, CA 95605
Leased
Fyfe Co, LLC
3940 Ruffin Road, San Diego, CA 92123
Leased
Fyfe Co, LLC
4995 Murphy Canyon Road, San Diego, CA 92123
Leased
Insituform Technologies USA, LLC
11351 W. 183rd Street, Orland Park, IL 60467
Leased
Insituform Technologies USA, LLC
17301 Ridgeland Avenue, Tinley Park, IL 60477
Leased
Insituform Technologies USA, LLC
6101 Oak Forest Avenue, Tinley Park, IL 60477
Leased
Insituform Technologies, LLC
1088 Victory Drive, Genoa (Howell), MI 48843
Leased
Insituform Technologies, LLC
1112, 1114, 1116 Brick Church Pike, Nashville, TN 37207
Leased
Insituform Technologies, LLC
1112, 1114, 1116 Brick Church Pike, Nashville, TN 37208
Leased
Insituform Technologies, LLC
1177 Birch Lake Blvd. North, White Bear Lake, MN 55110
Leased
Insituform Technologies, LLC
119 Sherman Street & 116 Caledonia Street, La Conner, WA 98257
Leased
Insituform Technologies, LLC
12820 Pennridge Drive, Bridgeton, MO 63044
Leased
Insituform Technologies, LLC
1340 Joe Frank Harris Parkway, Cartersville, GA 30120
Leased
Insituform Technologies, LLC
13502 Almeda School Road, Houston, TX 77053
Leased
Insituform Technologies, LLC
137 Van Voris Street, Batesville, MS 38606
Leased
Insituform Technologies, LLC
1410 Gould Blvd., LaVergne, TN 37086
Owned
Insituform Technologies, LLC
160 Corporate Dr., Batesville, MS 38606
Owned
Insituform Technologies, LLC
170 Corporate Drive, Batesville, MS 38606
Owned
Insituform Technologies, LLC
17220 and 17230 Bel Ray Place, Belton, MO 64012
Leased
Insituform Technologies, LLC
17970 Chesterfield Airport Rd., Chesterfield, MO 63005
Owned
Insituform Technologies, LLC
17975 Edison Avenue, Chesterfield, MO 63005
Owned
Insituform Technologies, LLC
17988 Edison Avenue, Chesterfield, MO 63005
Owned
Insituform Technologies, LLC
17999 Edison Ave., Chesterfield, MO 63005
Owned
Insituform Technologies, LLC
18022 Edison Avenue, Chesterfield, MO 63005
Owned
Insituform Technologies, LLC
1815 John Moore Road, Monroe, NC 28110
Subleased
Insituform Technologies, LLC
1819 A & B John Moore Road, Monroe, NC 28110
Leased
Insituform Technologies, LLC
18378 Tom Drive, Hammond, LA 70403
Leased
Insituform Technologies, LLC
18855 SW Teton Avenue, Tualatin, OR 97062
Leased






--------------------------------------------------------------------------------





Insituform Technologies, LLC
19165 SW 119th Avenue, Tualatin, OR 97062
Leased
Insituform Technologies, LLC
20 A&B Fox Chase, Cartersville, GA 30120
Leased
Insituform Technologies, LLC
2036 Stout Field West Drive, Indianapolis, IN 46241
Leased
Insituform Technologies, LLC
2130 Stout Field West Drive, Indianapolis, IN 46241
Leased
Insituform Technologies, LLC
2255 West 850 North Street, Cedar City, UT 84720
Leased
Insituform Technologies, LLC
253 B Worcester Road, Charlton, MA 01507
Leased
Insituform Technologies, LLC
3016 US Hwy. 301 North, Tampa, FL 33619
Leased
Insituform Technologies, LLC
3061 Dublin Circle, Bessemer, AL 35022
Leased
Insituform Technologies, LLC
3413 Hunter Road, San Marcos, TX 78666
Leased
Insituform Technologies, LLC
3898 Welden Drive, Mason, OH 45040
Leased
Insituform Technologies, LLC
468 Cypress Road, Ocala, FL 34472
Leased
Insituform Technologies, LLC
5033 Mosson Road, Fort Worth, TX 76119
Leased
Insituform Technologies, LLC
580 Goddard, Chesterfield, MO 63005
Owned
Insituform Technologies, LLC
609 Cepi Drive, Chesterfield, MO 63005
Owned
Insituform Technologies, LLC
645 W. 24th Street, Tempe, AZ 85282
Leased
Insituform Technologies, LLC
6525 Bluebonnet Parkway, Bldg. D405, McGregor, TX 76657
Leased
Insituform Technologies, LLC
6972 Business Park Blvd., Jacksonville, FL 32256
Leased
Insituform Technologies, LLC
709 E. Ordnance Road (also 719 Fenced Lot), Baltimore, MD 21226
Leased
Insituform Technologies, LLC
7200 Memory Lane, Orlando, FL 32807
Leased
Insituform Technologies, LLC
751 West Coliseum Boulevard, Fort Wayne, IN 46808
Leased
Insituform Technologies, LLC
8485 West Antoine Loop, Shreveport, LA 71129
Leased
Insituform Technologies, LLC
8620 Antelope Road North, Antelope, CA 95843
Leased
Insituform Technologies, LLC
9001 NW 97th Terrace & 9770 NW 89th Ave, Miami, FL 33178
Leased
Insituform Technologies, LLC
900-910 Stanton Road, Olyphant, PA 18447
Leased
Insituform Technologies, LLC
91-255 Kalaeloa Boulevard, Kapolei, HI 96707
Leased
Insituform Technologies, LLC
919 Stanton Rd., Olyphant, PA 18447
Leased
Insituform Technologies, LLC
9654 Titan Court, Littleton, CO 80125
Owned
Schultz Industrial Services, Inc.
1724 North Olive Street, Ventura, CA 93001
Leased
Schultz Industrial Services, Inc.
3323 Lime Ave., Signal Hill, C A90755
Leased
Schultz Industrial Services, Inc.
3355 Olive Ave, Signal Hill, CA 90755
Leased
Schultz Industrial Services, Inc.
837 Arnold Drive, Martinez, CA 94553
Leased
The Bayou Companies, LLC
2316 Irish Bend Road, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
4519 Curtis Lane, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
4519 Port Road, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
4615 Port Road, New Iberia, LA 70560
Leased






--------------------------------------------------------------------------------





The Bayou Companies, LLC
480 N. Sam Houston Parkway East, Houston, TX 77060
Leased
The Bayou Companies, LLC
5008-11 Curtis Lane, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
5017 Curtis Lane, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
5104 Curtis Lane, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
5200 Curtis Lane, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
5201 Curtis Lane, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
5205 Curtis Lane, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
5310 Curtis Lane, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
5319 Port Road, New Iberia, LA 70560
Owned
The Bayou Companies, LLC
Cuming Road, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
Earl B. Wilson Road, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
Parish Road No. 911, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
Port Road, New Iberia, LA 70560
Leased
The Bayou Companies, LLC
Port Road, New Iberia, LA 70560
Leased
Underground Solutions, Inc.
13135 Danielson Street, Poway, CA 92064
Leased
Underground Solutions, Inc.
429 Calabash Creek Lane, Walterboro, SC 29488
Leased
Underground Solutions, Inc.
920 Brush Creek Road, Warrendale, PA 15086
Leased
United Pipeline Systems, Inc.
135 Turner Drive, Durango, CO 81301
Owned
United Pipeline Systems, Inc.
214 Bodo Drive, Durango, CO 81303
Owned








--------------------------------------------------------------------------------





SCHEDULE 6.22(b)


TAXPAYER AND ORGANIZATIONAL IDENTIFICATION NUMBERS


Loan Party
Tax ID Number
Organizational
Number
Aegion Coating Services, LLC
73-1179503
801358603
Aegion Corporation
45-3117900
5024116
Aegion Cyprus Limited
10367016K
HE 367016
Aegion Energy Services, Inc.
37-1736815
5358555
Aegion Holding Company, LLC
45-2077459
4970143
Aegion International Services, Inc.
26-0574790
4385804
Aegion Rehabilitation Services Limited
98-1147385
8806004
AllSafe Services, Inc.
81-4311571
6188346
Brinderson Constructors Inc.
14-1846461
C2464306
Brinderson Services, LLC
61-1717273
5358956
Brinderson, L.P.
16-1775359
200624200011
Corrpro Canada Holdings, Inc.
30-0009996
3169597
Corrpro Companies Engineering Ltd.
None
01847397
Corrpro Companies International, Inc.
80-0052966
C6734-1996
Corrpro Companies, Inc.
34-1422570
627460
Corrpro Holdings, LLC
34-1422570
4734849
Fibrwrap Construction Services USA, Inc.
45-2849421
5012469
Fibrwrap Construction Services, Inc.
45-2849552
5012470
Fyfe Co. LLC
33-0541403
2315307
General Energy Services
16-1775356
C2894734
INA Acquisition Corp.
51-0354302
2302091
Infrastructure Group Holdings, LLC
45-2851618
5009802
Insituform Netherlands Holdings, LLC
46-43896861
5456217
Insituform Technologies USA, LLC
43-1319597
2024080
Insituform Technologies, LLC
13-3032158
0889565
Manufactured Technologies Corporation
64-0915526
676514
Schultz Industrial Services, Inc.
95-3384466
C0921770
The Bayou Companies, LLC
26-4245435
4621969
Underground Solutions Technologies Group, Inc.
25-1868746
2949813
Underground Solutions, Inc.
87-0457059
3894283
United Pipeline Middle East, Inc.
27-1661329
4771762
United Pipeline Systems International, Inc.
27-1928008
4788837
United Pipeline Systems, Inc.
45-3558198
E0548632011-3








--------------------------------------------------------------------------------





SCHEDULE 6.22(c)


CHANGES IN LEGAL NAME, STATE OF FORMATION AND STRUCTURE


(i)    Loan Party Legal Name Changes in Preceding Five Years
Loan Party
Other Legal Names During the Past Five Years
Date of Name Change
Aegion Coating Services, LLC
Commercial Coating Services International, LLC
12/31/15
Aegion Corporation
None
 
Aegion Cyprus Limited
Lycaon Holdings Limited
11/1/17
Aegion Energy Services, Inc.
Brinderson Holdings, Inc.
12/12/14
Aegion Holding Company, LLC
Energy & Mining Holding Company, LLC
11/17/14
Aegion International Services, Inc.
ITI International Services, Inc.
8/29/17
Aegion Rehabilitation Services Limited
None
 
AllSafe Services, Inc.
None
 
Brinderson Constructors Inc.
None
 
Brinderson Services, LLC
None
 
Brinderson, L.P.
None
 
Corrpro Canada Holdings, Inc.
None
 
Corrpro Companies Engineering Ltd.
None
 
Corrpro Companies International, Inc.
None
 
Corrpro Companies, Inc.
None
 
Corrpro Holdings, LLC
None
 
Fibrwrap Construction Services USA, Inc.
None
 
Fibrwrap Construction Services, Inc.
None
 
Fyfe Co. LLC
None
 
General Energy Services
None
 
INA Acquisition Corp.
None
 
Infrastructure Group Holdings, LLC
None
 
Insituform Netherlands Holdings, LLC
None
 
Insituform Technologies USA, LLC
None
 
Insituform Technologies, LLC
None
 
Manufactured Technologies Corporation
Mississippi Textiles Corporation
1/21/15
Schultz Industrial Services, Inc.
Schultz Mechanical Contractors, Inc.
12/13/17
The Bayou Companies, LLC
None
 
Underground Solutions Technologies Group, Inc.
None
 
Underground Solutions, Inc.
None
 
United Pipeline Middle East, Inc.
None
 
United Pipeline Systems International, Inc.
None
 
United Pipeline Systems, Inc.
None
 

(ii)Loan Party Changes in State of Formation in Preceding Five Years
NONE
(iii)    Loan Party Changes in Corporate Structure in Preceding Five Years





--------------------------------------------------------------------------------





Loan Party
Party to a Merger, Consolidation or Other Change in Corporate Structure in the
Past Five Years
Date of Merger, Consolidation, or Change in Corporate Structure
Aegion Coating Services, LLC
None
 
Aegion Corporation
None
 
Aegion Cyprus Limited
Formed as part of a multi-step corporate restructuring
11/30/17
Aegion Energy Services, Inc.
Formed as part of the Acquisition by Energy & Mining Holding Company, LLC (n/k/a
Aegion Holding Company, LLC) or one or more other Wholly Owned Subsidiaries of
the Borrower that are Domestic Subsidiaries, of all of the Equity Interests of
Brinderson, L.P., Brinderson Constructors Inc., and General Energy Services
6/27/13
Aegion Holding Company, LLC
None
 
Aegion International Services, Inc.
None
 
Aegion Rehabilitation Services Limited
None
 
AllSafe Services, Inc.
None
 
Brinderson Constructors Inc.
Acquired as part of the Acquisition by Energy & Mining Holding Company, LLC
(n/k/a Aegion Holding Company, LLC) or one or more other Wholly Owned
Subsidiaries of the Borrower that are Domestic Subsidiaries, of all of the
Equity Interests of Brinderson, L.P., Brinderson Constructors Inc., and General
Energy Services
7/1/13
Brinderson Services, LLC
Formed as part of the Acquisition by Energy & Mining Holding Company, LLC (n/k/a
Aegion Holding Company, LLC) or one or more other Wholly Owned Subsidiaries of
the Borrower that are Domestic Subsidiaries, of all of the Equity Interests of
Brinderson, L.P., Brinderson Constructors Inc., and General Energy Services
6/27/13
Brinderson, L.P.
Acquired as part of the Acquisition by Energy & Mining Holding Company, LLC
(n/k/a Aegion Holding Company, LLC) or one or more other Wholly Owned
Subsidiaries of the Borrower that are Domestic Subsidiaries, of all of the
Equity Interests of Brinderson, L.P., Brinderson Constructors Inc., and General
Energy Services
7/1/13
Corrpro Canada Holdings, Inc.
None
 
Corrpro Companies Engineering Ltd.
None
 
Corrpro Companies International, Inc.
None
 
Corrpro Companies, Inc.
None
 
Corrpro Holdings, LLC
None
 
Fibrwrap Construction Services USA, Inc.
None
 
Fibrwrap Construction Services, Inc.
None
 
Fyfe Co. LLC
None
 






--------------------------------------------------------------------------------





General Energy Services
Acquired as part of the Acquisition by Energy & Mining Holding Company, LLC
(n/k/a Aegion Holding Company, LLC) or one or more other Wholly Owned
Subsidiaries of the Borrower that are Domestic Subsidiaries, of all of the
Equity Interests of Brinderson, L.P., Brinderson Constructors Inc., and General
Energy Services
7/1/13
INA Acquisition Corp.
None
 
Infrastructure Group Holdings, LLC
None
 
Insituform Netherlands Holdings, LLC
None
 
Insituform Technologies USA, LLC
None
 
Insituform Technologies, LLC
None
 
Manufactured Technologies Corporation
None
 
Schultz Industrial Services, Inc.
Acquired by the Borrower and/or one or more Wholly-Owned Subsidiary
3/1/15
The Bayou Companies, LLC
None
 
Underground Solutions Technologies Group, Inc.
None
 
Underground Solutions, Inc.
PUAC, Inc., a Wholly Owned Subsidiary, merged with and into Underground
Solutions, Inc. as part of the Acquisition by the Borrower of all of the Equity
Interests of Underground Solutions, Inc.
2/18/16
United Pipeline Middle East, Inc.
None
 
United Pipeline Systems International, Inc.
None
 
United Pipeline Systems, Inc.
None
 



* Various Subsidiaries of Aegion Corporation have been formed and dissolved
(including but not limited to Delta Double Jointing, LLC, Coating Robotics
Technology Systems, Inc. (f/k/a CRTS, Inc.), and Pacific Coast Field Services,
Inc.) on various dates during the preceding five years. See Schedule 6.13 for a
list of Aegion Corporation’s current Subsidiaries.







--------------------------------------------------------------------------------





SCHEDULE 8.02


INVESTMENTS EXISTING ON THE CLOSING DATE


1.
Investments existing as of the Second Amendment Effective Date in the
Subsidiaries set forth on Schedule 6.13.

2.
Other Investments



As of the Second Amendment Effective Date, Aegion Corporation, either directly
or through a Subsidiary referenced in item 1 of this Schedule 8.02, is party to
certain contractual joint ventures. Under these existing contractual joint
venture relationships, work is bid by the joint venture entity and subcontracted
to the joint venture partners or to third parties. Such joint venture partners
are primarily responsible for their subcontracted work, but both joint venture
partners are liable to the customer for all of the work.







--------------------------------------------------------------------------------





SCHEDULE 8.03


INDEBTEDNESS EXISTING ON THE SECOND AMENDMENT EFFECTIVE DATE




1.
Outstanding letters of credit in the aggregate amount of $13,436,014 used for
collateral for insurance carriers on behalf of the Borrower and/or its
Subsidiaries

2.
Contingent Earn Out Obligation in the approximate amount of $747,000 pursuant to
that certain Agreement dated as of July 1, 2016 between Neil Chevalier and
Rebecca Elizabeth Chevalier as trustees for The Chevalier Family Trust, Ryan
Larry David Cudby as trustee for the R L Cudby Family Trust, Rebecca Elizabeth
Chevalier, Neil Chevalier, Fyfe International Holdings, B.V. and the Borrower

3.
Miscellaneous capital leases in an amount not to exceed $35,000 to which
Subsidiaries of the Borrower are parties










--------------------------------------------------------------------------------







SCHEDULE 8.05


DISPOSITIONS


Schedule 8.05(A) ***
***


Schedule 8.05(B) (entities which may be dissolved or liquidated):
Asia
Hong Kong
Insituform Asia Limited
Insituform Hong Kong Limited
 
India
Insituform Pipeline Rehabilitation Private Limited
Insituform SPML JV
 
Malaysia
Insituform Linings Asia Sdn Bhd
 
Singapore
Insitu Envirotech (S.E. Asia) Pte. Ltd.
Insituform Singapore Pte. Ltd.
Technologie & Art Pte. Ltd.
 
South Korea
Fibrwrap ENC Korea Ltd.
 
United Arab Emirates
Hockway Middle East FZE (Ras Al Khaimah)
Europe
Poland
Insituform sp. z o.o.
 
UK
Aegion Corrosion Protection Holdings Limited
Nu Pipe Limited
Sewer Services Limited
UPS-Aptec Limited
Wilson Walton Overseas Holding Ltd.

North America
Canada
Fibrwrap Construction Services Ltd.
 
El Salvador
Fyfe - Latin America, S.A. de C.V.
 
Panama
Fyfe - LatinAmerica S.A.
Fibrwrap Construction LatinAmerica, S.A.
 
USA
Brinderson Services, LLC
Brinderson, L.P.
Corrpro Companies International, Inc.
DEH Services, LLC
Fibrwrap Construction Services USA, Inc.
General Energy Services
Ocean City Research Corp.
Underground Solutions Technologies Group, Inc.
South America
Chile
Fibrwrap Construction Chile S.A.
 
Colombia
Fibrwrap Construction Colombia S.A.S.








--------------------------------------------------------------------------------







Exhibit F


[FORM OF]
COMPLIANCE CERTIFICATE


Financial Statement Date: __________, 20___


Date: __________, 20___


To:    Bank of America, N.A., as Administrative Agent


Re:
Amended and Restated Credit Agreement dated as of October 30, 2015 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among Aegion Corporation, a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer. Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.



Check for distribution to Public Lenders and private-side Lenders. If this box
is not checked, this Compliance Certificate will only be posted to private-side
Lenders.


Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________ of the Borrower, and that, in his/her capacity as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements:]


1.
[Attached hereto as Schedule 1 are the][The] year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
[have been electronically delivered to the Administrative Agent pursuant to the
conditions set forth in Section 7.02 of the Credit Agreement].



[Use following paragraph 1 for fiscal quarter-end financial statements:]


1.
[Attached hereto as Schedule 1 are the][The] unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date [have been electronically delivered to
the Administrative Agent pursuant to the conditions set forth in Section 7.02 of
the Credit Agreement]. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.



2.
The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Borrower during the
accounting period covered by the attached financial statements.



3.
A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and



[select one:]







--------------------------------------------------------------------------------





[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]


[or:]


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4.
The representations and warranties of the Loan Parties contained in the Credit
Agreement or any other Loan Document, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.



5.
Set forth on Schedule [1][2] hereto are true and accurate calculations
demonstrating compliance with Section 8.11 of the Credit Agreement on and as of
the date of this Compliance Certificate.



6.
The Consolidated Leverage Ratio for purposes of determining the Applicable Rate
is ______: 1.0.



[7.
The following is a summary of the material changes in GAAP and in the consistent
application thereof that materially impact the Borrower’s financial statements
and are not disclosed therein: ___________________.]



[signature page follows]















--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth above.


AEGION CORPORATION,
a Delaware corporation


By:                
Name:
Title:





--------------------------------------------------------------------------------







Schedule [1][2]
to Compliance Certificate


Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formulas
set forth herein and the provisions and formulas set forth in the Credit
Agreement, the provisions and formulas of the Credit Agreement shall prevail.


1.    Consolidated Leverage Ratio


(a)    Consolidated Funded Indebtedness             $        


(b)    Consolidated EBITDA


(i)    Consolidated Net Income            $____________


(ii)    Consolidated Interest Charges            $____________


(iii)    taxes based on income (including federal,
state, local, foreign and withholding)        $____________
        
(iv)    depreciation and amortization expense        $        


(v)    non-cash stock based compensation expense     $____________


(vi)    non-recurring expenses of the Borrower
and its Subsidiaries reducing Consolidated Net
Income which do not represent a cash item    $        


(vii)
to the extent recorded on or before December

31, 2016, the 2014 Strategic Restructuring
Charges                    $        


(viii)    any losses on sales of assets or Equity
Interests outside the ordinary course of
business for such period                $        


(ix)    to the extent incurred on or before December
31, 2018, transaction costs (not including any
costs that will be capitalized) in respect of
closing the Second Amendment and the Bayou
Disposition (whether or not consummated) in an
aggregate amount not to exceed $10,000,000    $        





--------------------------------------------------------------------------------





(x)    transaction costs (not including any costs that
will be capitalized) incurred by the Borrower,
any Loan Party or any Person acquired in respect
of any Permitted Acquisition in an aggregate
amount not to exceed $5,000,000 for any
Permitted Acquisition and $25,000,000 after
the Second Amendment Effective Date, in each
case, to the extent such costs are incurred no later
than twelve months following the consummation
of such Permitted Acquisition            $        


(xi)    to the extent recorded on or before September
30, 2018, the 2017 Strategic Cash Restructuring
Charges in an aggregate amount not to exceed
$25,000,000                    $        


, and minus


(xii)    all non-cash items increasing Consolidated
Net Income                    $        
        
(xiii)    any gains on sales of
assets or Equity Interests outside the ordinary
course of business                $        


(xiv)    Consolidated EBITDA
[sum of (i) though (xi) above minus (xii)
and (xiii))]                    $        


(c)    Consolidated Leverage Ratio        
[(a)/(b)(xiv)]                        __________:1.0


2.    Consolidated Fixed Charge Coverage Ratio


(a)    Consolidated Adjusted EBITDAR            $        


(i)    Consolidated EBITDA                 $____________
[1(b)(xiv) above]


(ii)    rent and lease expense                $____________


(iii)    Consolidated Capital Expenditures        $____________


(iv)    Consolidated Taxes                $        


(v)    Consolidated Adjusted EBITDAR
[(i) + (ii) - (iii) - (iv)]                $        


(b)    Consolidated Fixed Charges                


(i)    Consolidated Interest Charges            $____________


(ii)    Consolidated Scheduled Funded
Debt Payments                    $____________







--------------------------------------------------------------------------------





(iii)    the amount of cash dividends and
other cash distributions relating to the
Borrower’s Equity Interests            $____________


(iv)    rent and lease expense                 $        


(v)    Consolidated Fixed Charges
[sum of (i) though (iv) above]            $        


(c)    Consolidated Fixed Charge Coverage Ratio
[(a)(v)/(b)(v)]                        __________:1.0





